UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

 

»4 Case No. 17-22226-rdd
In Re:
Chapter 11
ADELINE OLMER SANTIAGO AKA ADELINE M. OLMER,
NOTICE OF MOTION
Debtor.
x

Upon the annexed affirmation of Jenelle C. Amold, Esq., dated October 29, 2018 and the

 

exhibits annexed thereto, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
individually but as trustee for Hilldale Trust, a secured creditor, will move this court before the
Hon. Judge Honorable Robert D. Drain, United States Bankruptcy Judge, on the 24th day of
January, 2019 at 10:00 AM in the forenoon of that day, or as soon thereafter as counsel may be
heard, at the courthouse located at 300 Quarropas Street, Room 248, White Plains, NY 10601 for
an order pursuant to 362(d)(1) and (2), of the Bankruptcy Code modifying the automatic stay so
that Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as
trustee for Hilldale Trust, as secured creditor, can foreclose the mortgage it holds on the premises
known as 353 Sleepy Hollow Road, Briarcliff Manor, New York 10510-2138, on the grounds
that (a) Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as
trustee for Hilldale Trust is not adequately protected; (b) Debtor has little or no equity in said
premises, Debtor has failed to make post-petition payments and (c) for such other and further
relief as this Court deems just and proper,

Dated: October 29, 2018
TO:

Adeline Olmer Santiago
353 Sleepy Hollow Rd
Briarcliff, NY 10510-2138

J. Mark Santiago
353 Sleepy Hollow Rd
Briarcliff, NY 10510-2138

H. Bruce Bronson, Jr.
Bronson Law Offices, P.C.
480 Mamaroneck Avenue
Harrison, NY 10528-0023
ecf@bronsonlaw.net

Department of Justice

Southern District of New York (White Plains)
Office of the United States Trustee

US. Federal Office Building

201 Varick Street, Room 1006

New York, NY 10014

Largest Creditors:

Citibankna

PO Box 769006

San Antonio, TX 78245-9006

ConEdison
Cooper Station
New York, NY 10276

Respectfully submitted,

/s/ Jenelle C. Arnold

Jenelle C. Arnold, Bar No.; 5263777
Attorney for Movant

Aldridge Pite, LLP

4375 Jutland Drive, Suite 200

P.O. Box 17933

San Diego, CA 92177-0933
Telephone: (858) 750-7600
Facsimile: (619) 590-1385

Email: JArnold@aldridgepite.com
Eliza Pertz
9 Hidden Green Ln
Larchmont, NY 10538-1117

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Lisa Martinez
2927 Scott Pl
Bronx, NY 10465-2315

Nancy Duddy
PO Box 1173
Monroe, NY 10949-8173

NYS Dept of Tax and Finance
Bankruptcy Section
Albany, NY 12205

Verizon
PO Box 4003
Acworth, GA 30101-9004
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

 

x Case No. 17-22226-rdd
In Re:

Chapter 11
ADELINE OLMER SANTIAGO AND ADELINE M. OLMER,

Debtor.
x

 

AFFIDAVIT IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY
(REAL PROPERTY)

Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for
Hilldale Trust, (“Creditor”) hereby moves this Court, pursuant to 11 U.S.C. § 362(d)(1) and (2)
for relief from the automatic stay with respect to certain real property of the Debtor having an
address of 353 Sleepy Hollow Road, Briarcliff Manor, New York 10510-2138 (the “Property”,
for all purposes allowed by law, the Note (defined below), the Mortgage (defined below), and
applicable law, including but not limited to the right to foreclose. In accordance with the local
Guide to Default Procedures a cover sheet has been filed contemporaneously herewith. Attached
hereto as Exhibit 1 is a background information form required by local rules. In further support
of this Motion, Creditor respectfully states:

L. A petition under Chapter 11 of the United States Bankruptcy Code was filed with
respect to the Debtor on February 14, 2017,

2. On July 23, 2004, J. Mark Santiago and Adeline Olmer Santiago (the
“Borrowers”) executed a promissory Note in the principal sum of $1,450,000.00 (the “First
Note”). (Exhibit 2). The First Note is secured by a mortgage (the “First Mortgage”) encumbering
the Property, (Exhibit 3).

3. On July 21, 2006, J. Mark Santiago executed a promissory Note in the principal
sum of $1,460,000.00 (the “Second Note”). (Exhibit 4). The Second Note is secured by a
mortgage (the “Second Mortgage”) encumbering the Property. (Exhibit 5).
4, On July 21, 2006, J. Mark Santiago executed a promissory Note in the principal

sum of $10,000.00 (the “Third Note”). (Exhibit_6), The Third Note is secured by a second
mortgage (the “Third Mortgage”) encumbering the Property. (Exhibit 7).

5. On July 21, 2006, J. Mark Santiago executed a Consolidation, Extension, and
Modification Agreement (the “Combined Note”), which combined the Notes encumbering the
Property. (Exhibit 8).

6. All rights and remedies under the Mortgage(s) have been assigned to the Creditor
pursuant to that certain assignment of Mortgage, a copy of which is attached hereto as Exhibit 7.

7. The legal description of the Property and recording information is set forth in the
Mortgage, a copy of which is attached hereto, and such description and information is
incorporated and made a part hereof by reference,

8. As of September 26, 2018 the outstanding amount of the Obligations less any

partial payments or suspense balance is $2,384,558.69.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9, The following chart sets forth the number and amount of payments due pursuant
to the terms of the Note that have been missed by the Debtor as of September 26, 2018:
Number of Missed | From To Monthly Total Missed
Payments Payment Payments
Amount
17 4/1/2010 8/1/2011 $7,600.86 $129,214.62
12 91/2011 8/1/2012 $6,920.47 $83,045.64
12 9/1/2012 8/1/2013 $7,198.42 $86,381.04
12 9/1/2013 8/1/2014 $6,842.17 $82,106.04
12 9/1/2014 8/1/2015 $6,758.08 $81,096.96
12 9/1/2015 8/1/2016 $6,919.99 $83,039.88
il 9/1/2016 7/1/2017 $7,236.45 $79,600.95
1 8/1/2017 8/1/2017 $12,471.67 $12,471.67
6 OI/2017 2/1/2018 $12,782.02 $76,692.12
6 3/1/2018 8/1/2018 $12,823.32 $76,939.92
I 9/1/2018 9/1/2018 $13,436.59 $13,436.59
Less partial payments (suspense balance): ($ 0.00)
Total: $804,025.43

 

 

 

 

 
10. The estimated market value of the Property is $1,600,000.00. The basis for such
valuation is Debtor(s) Bankruptcy Schedules A & D, attached hereto as Exhibit 8.

11. Upon information and belief, the aggregate amount of encumbrances on the
Property listed in the Schedules or otherwise known, including but not limited to the
encumbrances granted to Creditor, is $2,384,558.69.

12. The debtor was participating in the Court Ordered Loss Mitigation program, and
was denied a modification on November 21, 2017, Thereafter, Debtor’s counsel indicated his
client would submit a new loss mitigation package. To date, a loss mitigation package has not
been received and on March 21, 2018, Creditor filed a Request for Termination ‘of Loss
Mitigation. On May 29, 2018, the Court entered an Order Terminating the Loss Mitigation
Program. During this time, Creditor has not received ongoing post-petition payments, or any
response from Debtor’s counsel regarding loss mitigation. Debtor is required to make ongoing
payments while loss mitigation is pending.

13. Debtor’s Counsel has failed to file Monthly Operating Reports since September,
2017, Debtor has yet to file a Chapter 11 Plan or Disclosure Statement.

1, Cause exists for relief from the automatic stay for the following reasons:

(a.) Pursuant to 11 U.S.C. § 362(d)(1), Creditor’s interest in the Property is not
adequately protected. The Debtors have failed to make (102) contractual payments owed
under the Note. As a result, Creditor is not adequately protected and relief is appropriate under §
362(d)(1).

(b.) Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtors have no equity in the Property;
and pursuant to § 362(d)(2)(B), the Property is not necessary for an effective reorganization.
Creditor’s interest in the collateral is not protected by an adequate equity cushion. Further,
pursuant to the Debtors’ bankruptcy petition, the Property is the Debtor’s principal residence.
(Dkt. No. 1). The Property does not produce income or provide any benefit to the estate. The
parties participated in the court ordered MMM Program, which failed to result in an agreement
to modify the Loan. (See Dkt. 32), As the Property is the Debtors’ principal residence, the
Debtors are prohibited from modifying Creditor’s claim in their proposed Chapter 11 Plan. 11
U.S.C. §1123(b)(5). As a result, the Property is not necessary for the Debtors’ effective
reorganization. Moreover, a review of the court’s docket indicates that the Debtors have failed
to file a proposed Chapter 11 Disclosure Statement or Chapter 11 Plan after a year in
bankruptcy. In addition, the Debtors are delinquent on monthly operating reports. As a result,
there is no reasonable possibility of a successful reorganization within a reasonable amount of
time and Movant requests relief under 11 U.S.C. § 362(d)(2). United Sav. Ass'n. v. Timbers of
Inwood Forest Assoes., 484 U.S. 365, 376 (1988).

WHEREFORE, Creditor prays that this Court issue an Order terminating or modifying
the stay and granting the following:

1, Relief from the stay for all purposes allowed by law, the Note, the Mortgage, and
applicable law, including but not limited to allowing Creditor (and any successors or assigns) to
proceed under applicable non-bankruptcy law to enforce it remedies to foreclose upon and obtain
possession of the Property;

2. That the Order be binding and effective despite any conversion of this bankruptcy
case to a case under any other chapter of Title 11 of the United States Code;

3, That the 14-day stay described in Bankruptcy Rule 4001(a)(3) be waived;

4, For such other relief as the Court deems proper.

Dated: October 29, 2018
Respectfully submitted,

/s/ Jenelle C, Arnold

Jenelle C. Arnold, Bar No.: 5263777
Attorney for Creditor

Aldridge Pite, LLP

4375 Jutland Drive, Suite 200

P.O, Box 17933

San Diego, CA 92177-0933
Telephone: (858) 750-7600
Facsimile: (619) 590-1385

Email: JArmold@aldridgepite.com
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

 

x Case No. 17-22226-rdd
In Re:

Chapter |
ADELINE OLMER SANTIAGO AKA ADELINE M, OLMER,

Debtor, Exhibit |
x

 

 

RELIEF FROM STAY - REAL ESTATE AND
COOPERATIVE APARTMENTS.

I, beise. L. T.. bars Oe ; A iP Pe sal hers ply

> ; 7 é ms
<NAME AND TITLE> OF Fa 4 SOM Vite LO 2 4S Serer cee

 

Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for
Hilldale Trust
(HEREINAFTER, “MOVANT”), HEREBY DECLARE (OR CERTIIFY, VERIFY, OR STATE):

BACKGROUND INFORMATION

L. REAL PROPERTY OR COOPERATIVE APARTMENT ADDRESS WHICH IS THE
SUBJECT OF THIS MOTION: 353 Sleepy Hollow Road, Briarcliff Manor, New York
10510-2138

2, LENDER NAME: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
individually but as trustee for Hilldale Trust

3. DATE OF MORTGAGE: July 21, 2006

POST-PETITION PAYMENT ADDRESS: Fay Servicing, LLC, 3000 Kellway Drive, Ste 150,
Carrollton, TX 75006

DEBT/VALUE REPRESENTATIONS
4, TOTAL PRE-PETITION AND POST-PETITION INDEBTEDNESS OF DEBTOR(S) TO

MOVANT AT THE TIME OF THE MOTION: $2,384,558.69
(NOTE: this amount may not be relied on as a “payoff” quotation.)
5. MOVANT’S ESTIMATED MARKET VALUE OF THE REAL PROPERTY OR
COOPERATIVE APARTMENT: $ ],600,000.00

6, SOURCE OF ESTIMATED VALUATION: Debtor(s) Bankruptcy Schedules A & D
STATUS OF DEBT AS OF

THE PETITION DATE

7. TOTAL PRE-PETITION AND POST-PETITION INDEBTEDNESS OF DEBTOR(S) TO
MOVANT AS OF THE MOTION FILING DATE: $2,384,558.69

F. AMOUNT OF PRINCIPAL: $1,459,365,61-
B. AMOUNT OF INTEREST: $376,156.51
C. AMOUNT OF ESCROW (TAXES AND INSURANCE): $329,055.35

D. AMOUNT OF FORCED PLACED INSURANCE $0.00
EXPENDED BY MOVANT:

BE. AMOUNT OF ATTORNEYS’ FEES BILLED TO $0.00
DEBTOR(S)PRE-PETITION:

F. AMOUNT OF PRE-PETITION LATE FEES, IF ANY $0.00
BILLED TO DEBTOR(S):

8, CONTRACTUAL INTEREST RATE: 6.250% (If interest is (or was) adjustable, please
list the rate(s) and date(s) the rate(s) was/were in effect on a separate sheet and attach the sheet as
an exhibit to this form; please list the exhibit number here: N/A.)

9, PLEASE EXPLAIN ANY ADDITIONAL PRE-PETITION FEES, CHARGES OR
AMOUNTS CHARGED TO DEBTOR’S ACCOUNT AND NOT LISTED ABOVE: $21,097.44 -

 

(If additional space is needed, please list the amounts on a separate sheet and attach the sheet as
an exhibit to this form; please list the exhibit number here: N/A.)
AMOUNT OF ALLEGED POST-PETITION DEFAULT
(AS OF September 26, 2018)

10. DATE LAST PAYMENT WAS RECEIVED: 4/01/2010

11. ALLEGED TOTAL NUMBER OF PAYMENTS DUE POST-PETITION FROM FILING
OF PETITION THROUGH PAYMENT DUE ON

12, PLEASE LIST ALL POST-PETITION PAYMENTS ALLEGED TO BE IN DEFAULT:

‘ AMOUNT
: RECEIVED

ALLEGED ALLEGED
PAYMENT | AMOUNT
DUE DATE = DUE

‘AMOUNT AMOUNT [AMOUNT |LATEFEE
‘APPLIED TO: APPLIED TO|APPLIED TO!CHARGED |
PRINCIPAL INTEREST |ESCROW {IFANY)

ti. . : bos i.

3/1/2017 $7,236.45 | i
AN2017 ($7,236.45 | I.
5/1/2017 | $7,236.45 | /
‘6NQ017 $7,236.45 7 |

TAROT
i S/1/2047

‘$7,236.45
$12,471.67

| 9/1/2017

$12,782.02

O/I/2017 $12,782.02 |

HA/2017 $12,782.02 | : |
12/1/2017 $12,782.02 ; P qd.
pMUZONS est et A, cL |
EI 2. | A. oad 4
1/2018 $12,823.32 — i 1 |
4/2018 $12,823.32 | | |
‘5/1/2018 § $12,823.32; : i |
6/2018 $12,823.32 : 4 i :
FIV2018 $12,823.32 | | ‘ |
8/1/2018 $12,823.32 | |
DOS 381343659 | ___! | a

 
TOTAL: '$215,722.55. a poe de |

13.

14,

15.

16,

17.

18.

19,

20,

cae mn _ : i

AMOUNT OF MOVANT’S ATTORNEYS’ FEES BILLED TO DEBTOR FOR THE
PREPARATION, FILING AND PROSECUTION OF THIS MOTION: $181,006

AMOUNT OF MOVANT’S FILING FEE FOR THISMOTION: $850.00
OTHER ATTORNEY'S’ FEES BILLED TO DEBTOR POST-PETITION: $0.00
AMOUNT OF MOVANT’S POST-PETITION INSPECTION FEES: $0.00

AMOUNT OF MOVANT’S POST-PETITION APPRAISAL/BROKER’'S PRICE
OPINION; $0.00

AMOUNT OF FORCED PLACED INSURANCE OR INSURANCE PROVIDED BY
THE MOVANT POST-PETITION: $0.00

SUM HELD IN SUSPENSE BY MOVANT IN CONNECTION WITH THIS
CONTRACT, IF APPLICABLE: $0.00

AMOUNT OF OTHER POST-PETITION ADVANCES OR CHARGES, FOR
EXAMPLE TAXES, INSURANCE INCURRED BY DEBTOR ETC.::

ESCROW ADVANCE: $103,099.88
RECOVERABLE BALANCE; $2.704.5|

REQUIRED ATTACHMENTS TO MOTION

Please attach the following documents to this motion and indicate the exhibit number associated
with the documents.

(1)

(2)

(3)

Copies of documents that indicate Movant's interest in the subject property. For purposes
of example only, a complete and legible copy of the promissory note or other debt
instrument together with a complete and legible copy of the mortgage and any
assignments in the chain from the original mortgagee to the current moving party.
(Exhibit 2. 3, 4, 5 & 6)

 

Copies of documents establishing proof of standing to bring this Motion. (Exhibit 2, 3, 4,
3.& 6.)

Copies of document establishing that Movant's interest in the real property or cooperative
apartment was perfected, For the purpases of example only, a complete and legible copy
of the Financing Statement (UCC-1) filed with either the Clerk’s Office or the Register of
the county the property or cooperative apartment is located in, (Exhibit 2, 3,4 & 5.)
CERTIFICATION FOR BUSINESS RECORDS

| CERTIFY THAT THE INFORMATMION PROVIDED IN THIS FORM AND/OR ANY
EXHIBITS ATTACHED TO THIS FORM (OTHER THAN THE TRANS ACTIONAL
DOCUMENTS ATTACHED AS REQUIRED BY PARAGRAPHS 1, 2, AND 3,
IMMEDIATELY ABOVE) IS DERIVED FROM RECORDS THAT WERE MADE AT OR
NEAR THE TIME OF THE OCCURRENCE OF THE MATTERS SET FORTH BY, OR FROM
INFORMATION TRANSMITTED BY, A PERSON WITH KNOWLEDGE OF THOSE
MATTERS, WERE KEPT IN THE COURSE OF THE REGULARLY CONDUCTED
ACTIVITY; AND WERE MADE BY THE REGULARLY CONDUCTED ACTIVITY AS A
REGULAR PRACTICE,

I FURTHER CERTIFY THAT COPIES OF ANY TRANSACTIONAL DOCUMENTS
ATTACHED TO THIS FORM AS REQUIRED BY PARAGRAPHS 1, 2 AND 3,
IMMEDIATELY ABOVE, ARE TRUE AND ACCURATE COPIES OF THE ORIGINAL
DOCUMENTS. 1 FURTHER CERTIFY THAT THE ORIGINAL DOCUMENTS ARE IN
MOVANT’S POSSESSION, EXCEPT AS FOLLOWS:

 

DECLARATION

L. tke. L Je Awsen , ALP. wb raate a
<NAME ANDTITLE> OF §' a Servic woo 4S So trae Ree
Wilmington Savings.Fund Society, FSB, d/b/a Christiana Frist, not individually but as trustee for
Hilldale Trust
<NAME OF MOVANT>, HEREBY DECLARE (OR CERTIFY, VERIFY, OR STATE)
PURSUANT TO 28 U.S.C. SECTION 1746 UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT BASED ON PERSONAL KNOWLEDGE OF THE
MOVANT’S BOOKS AND BUSINESS RECORDS.

EXGCUTED AT {acm on) ah <CITY/TOWN2, fl <STATE> ON THIS263 DAY

OF fh be aye <MONTH), 2018 <YEAR>.
(Gee D2 Apa

Name:-~-@.” i Fe ie ee
meds Bans Oh We
Aponese oe p . fae
S'REETADDRESS: fener # Tf ak fr, Ste &

City, STATEAND ZIPCODE: Cay (7-7, 7K 9 SaGk
o @

ADJUSTABLE RATE NOTE

{LIBOR Six Month (As Published In Thc Wall Strect Journa/) - Rate Caps)

THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST RATE AND
MY MONTHLY PAYMENT. THIS NOTE UMITS THE AMOUNT MY INTEREST RATE CAN
CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE] MUST PAY.

July 23, 2004 New York New York
are] [City] [Scate]

353 SLEEPY HOLLOW RD, BRIARCLIFF MANOR, NY 10510
(Property Address]

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. § 1,450,000.00 (this amount {s called “Principal'),
plus imerest, io the order of the Lender. The Lender is CitiMortgage, Inc.

{ will make all payments wader this Note in the form of cash, check or money order.
I understand that the Lender may transfer this Noe. The Lender or anyone who takes this Note by transfer and who is
entitled ta recelve payments under this Note is called the "Note Holder."

2. INTEREST
Interest will be charged on unpaid principal undl the full amount of Principal has been paid. I will pay interest at a yearly
rate of = 3.090 %. The interest rate 1 will pay will change in accordance with Section 4 of this Note.

The interest rate required by this Section 2 and Section 4 of this Note Is the rate I will pay both before and after any
default described in Section 7(B) of this Nate.

3, PAYMENTS

(A) Time and Place of Payments

I will make my monthly payment on the First day of each monch beginning on September |. 20040.

Before the First Principal and Interest Payment Due Date as described in Section 4 of this Note, my payment will consist
only of the interest due on the unpaid principal balance of this Note. Thereafter, | will pay principal and interest by making 4
payment every month as provided below.

I will make monthly payments of principal and interest beginning on the First Principal and Interest Payment Due Date as
described in Section 4 of this Note. ! will make these payments every month until I have paid all of the principal and interest
and any other charges described below that I may owe under this Note. Each monthly payment will be applied as of ls
scheduled due date, and if the payment includes both principsl and Laterest, it will be applied ta interest before principal. If, on
August 1.2034, J still owe amounts under this Note, I will pay those amounts in full on chal date, which is called
the “Maturity Date.”

I will make my monthly payments at 1000 Technology Drive, O' Fallon, MO 63304

or at a different place if required by the Note Holder.

(B) Amount of My Initial Monthly Psyments
My inidal monthly payments will be in the amount of U.S. $3,625.00 _—__-rbefore the first Change Date as
described in Section 4 of this Note and will consist only of the interest due on the unpaid balance of Uns Note.

(C) Monthly Payment Changes

Changes in my monthly payment will reflect changes Io the wopald principal of my loan and in the interest rate that I must
pay. The Note Holder will determine my new interest rate and the changed amount of my monthly payment in accordance with
Section 4 snd 5 of this Note.

eae #O Libor ARM Note Pege 1 of « Wy Rev, 9/2004

EXHIBIT 2
«
¥

4, INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate I will pay may change on the first day of February, 2005 , and on thst day every 6th
month thereafter, Each date on which my interest rate could change is called a "Change Date."

(B) The index

Beginning with the first Change Date, my interest rate will be based on an Index, The “Index” is the average of Interbank
offered rates for six month U.S, dollar-denominated deposits in the London market {"LIBOR"}, s9 published in Zhe Wali Street
Journs!. The most recent Index figure available as of the first business day of the month immediately preceding the month in
which the Change Date occurs is called the “Current Index."

If the Index is no longer available, the Nete Halder will choose a aew Index which is based upon comparable information.
The Note Holder will give me notice of this choice.

(C)} Calculation of Changes
Before each Change Date, the Note Holder will calculate my new Interest rate by adding Two
percentage points { 2.000 9%) 10 the Current Index. The
Note Holder will then round the result of this addition to the nearest one-eighth of one percentage point (0.125%). Subject ta
the limits stated in Section 4{D) below, this rounded amount will he my new interest cate until the next Change Date.

For Change Dates occurring on or before the First Principal and Interest Payment Due Date, the Note Holder will
determine the unpaid principal balance that I am expected to owe at the Change Date and the interest that would be charged for
one month on that balance at my new Interest rate, The result of this calculation will be the new amount of my monthly
payment.

For Change Dates occurring on or after the First Principal and Interest Payment Due Daie, the Note Holder will determine
the amount of the monthly payment that would be sufficient to repay the unpaid principal that J ara expecied to owe at the
Change Date ia full on the Maturity Date at my new interest rate In substantially equal payments. The result of this calculation
will be the new amount of my monthly payment.

(D) Limits on Interest Ratc Changes

The interest rate J am required to psy at the first Change Date will not be greater than 5.000 % or less
than 2,000 %. Theceafter, my inierest rete will never be increased or decreased on any single Change Date by
more than Two percentage point(s) from the rate of interest I have been paying for the preceding 6 months, My Interest rate

will never be greater than ( 9.000 %).

(E) Effective Date of Changes
My new interest rate will become effective on each Change Dste. J will pay the amount of my new monthly payment
beginning on the first monthly payment date after the Change Date und] the amount of sy monthly payment changes again.

(F) Notice of Changes

The Note Holder will deliver or mail to me 4 notice of any changes in my interest rate and the amount of my monthly
payment before the effective date of any change. The notice will include information required by law to be given to me and also
the Ute and telephone number of a person who will answer any question I may have regarding the notice.

(G) First Principal end Interest Payment Due Date
The date of my first paymenr consisting af both principal and Interest on this Note (the "First Principal and Interest
Pzymeat Due Date") shall be the 121st monthly payment date.

5. BORROWER'S RIGHT TO PREPAY

I have the right to make payments of Principal at any tlme before they are due. A payment of Principal only is known as a
"Frepayment.” When J make a Prepayment, [ will tell che Note Holder in writing that | am doing so. I may not designate a
payment as a Prepayment if I have not made all the monthly payments due under the Nate,

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Helder will use my
Prepayments to reduce the amount of Prinelpal that I owe ander this Note. However. the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal! urnownt of the Note. If the pactial Prepayment is made during the period when my payments cousist only of interest,
the amount of the monthly payment will decrease for the remainder of the term when my payment consists only of interest. If
the partial Prepayment is made during the period when my payments consist of principal and interest, my partial Prepayment
may reduce the amount of my monthly payments. However, any reduction due lo my parilal Prepayment may be offset by an
{interest rute increase.

MB405z Six ivontn iO Libor ARM Note Page 2 of 4 Ay |
E
6. LOAN CHARGES

Tf a law, which applies to this loan and which sets maximum Joan charges, is finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this loan exceed the permitted Limit, then: (a) any such loan charge
shall be reduced by the ammoum necessary tu reduce the charge to the permitted limit; and (b) any sums already collected from
me which exceeded permitted limlis will be refunded ia me, The Note Holder may choose to make this refund by reducing the
Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated
asa pardal Prepayment.

7. BORROWER'S FAILURE TO PAY aS REQUIRED

(A) Lute Charges for Overdue Payments

IF the Note Holder bas not received the full amount of any monthly payment by the end of 15 calendar days
after the date it ts due, J will pay a late charge to the Note Holder. The amount of the charge willbe 2.000 % of
Tay overdue peyment of principal and interest. J will pay this late charge proraptly but only once on each late payment.

(8) Default
If 1 do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

If I am in default, the Note Holder may send me a writien notice telling me that if I do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which hes wot been paid and all
the interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or
celivered by other means.

{D) No Weiver By Note Holder
Even if, at a Gime when I am in default, the Note Hoider does nol require me to pay immediately tn full as described
abave, the Note Holder will still have the right to do so if Tam in default at a later ime.

{E) Payment of Note Holder's Costs snd Expenses

if the Note Holder has required me 10 pay immediately in full as described above, the Note Holder will have the right 1 be
paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attarneys' fees.

8 GIVING OF NOTICES

Unless applicable Jaw requires a different method, any notice that must be given co me under this Note will be given by
delivering it or by mailing il by first class mail to me st the Property Address above or at a different addsess if 1 give the Note
Holder a notice of my different address,

Any notice that must be given to the Note Holder under this Note will be given hy delivering it or by metling it by first
class mail to the Note Holder at the address slated in Section 3(A) above or at a different address if I am given a notice of that
ciffcrent address.

5. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
cus Note, Including the promise to pay the full amount owed. Any person who is a guarentor, surety or endorser of this Note js
ziso obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
cv endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means that any one of us may be required to
pay all of the amounts owed under this Note.

10. WAIVERS

T and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the eight to require the Note Holder (9 demand payment of amounts due, "Notice of Dishonor" means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid.

MB4052 Six Month VO Libor ARM Note Page 3 of 4 inv ioeds Rev. 3/2004

EXHIBIT 2
Lt. UNIFORM SECURED NOTE
This Note is a untform tnstrument with limited varladons in Some josisdictions. In addition to the protections given to the

‘ Note Holder under this Note, s Mortgage, Deed of Trust, or Security Deed (the “Security Instrument"), dated the same date as
this Note, protects the Note Holder from possible losses which might result if I do not keep the promises which I make in this
Note. That Security Instrument describes how and under whai conditions I may be required to make immediate payment in full
of nfl amounts J owe under (his Note, Some of those condidans are described as follows:

LF all of any part of the Property or any Interest in the Property Is sold or transferred (or if Borrower is not a natural
person and a beneficial Interest In Borrower ls sold or transferred) without Lender's prior written consent, Lender may require
immediate payment 1p full of all sums secured by dus Security Iustrument. However, this option shall not he exercised by
Lender if such exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration, The notice shalt provide a period of not
less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower must pay ali swns
secured by this Security Instrumeat. If Borrower fatls to pay these sums prior to the expiration of this period, Lender may

| invoke any remedies permitted by this Security Instrument without further notice or demand on Borrower.

WITNESS THE HAND(S) AND SEAL(S} OF THE UNDERSIGNED.

 

 

[ee As “Ae er OF (seat

“Borrower

(Sign Origine! Only}

M4952 Six Mont f/O Libor ARM Note Page 4 of 4

 
 

 

 

'} Control Number WIID Number
2005241000080

 

 

Instrument Type
MTG

 

 

WESTCHESTER COUNTY RECORDING AND ENDORSEMENT PAGE
(THIS PAGE FORMS PART OF THE INSTRUMENT)
*** DO NOT REMOVE ***

THE FOLLOWING INSTRUMENT WAS ENDORSED FOR THE RECORD AS FOLLOWS:

TYPE OF INSTRUMENT MTG - MORTGAGE

 

 

 

 

 

 

 

FEE PAGES 21 TOTAL PAGES 21
RECORDING FEES MORTGAGE TAXES
STATUTORY CHARGE $6.00 MORTGAGE DATE 07/24/2005
RECORDING CHARGE $63.00 MORTGAGE AMOUNT $1,450,000.00
RECORD MGT. FUND $19.00 EXEMPT Yes
RP 5217 $0.00
TP-584 $0.00 COUNTY TAX $3,625.00
CROSS REFERENCE $0.00: YONKERS $0.01)
MISCELLANEOUS $0.00 BASIC $7,250.00
ADDITIONAL $4,320.00 |
TOTAL FEES PAID $88.00 SUBTOTAL 315,195.00
MTA $3,625.01)
TRANSFER TAXES SPECIAL $6.00
CONSIDERATION $0.00
TOTAL PAID $18,820.00
TAX PAID $0.00
TRANSFER TAX # SERIAL NUMBER CW22624
DWELLING 1-2 Fomily
RECORDING DATE 09/07/2005 THE PROFERTY IS SITUATED IN
TEME 11:55:00 WESTCHESTER COUNTY, NEW YORK IN THE:

 

WITNESS MY HAND AND OFFICIAL SEAL

LEONARD N. SPANO
WESTCHESTER COUNTY CLERK

 

TOWN OF OSSINING

 

 

Record & Relurnte:
CITIMORTGAGE INC

ATTN: DOCUMENT PROCESSING
PO BOX 790021

ST LOUIS, MO 63179

 

 

EXHIBIT 3

 
BITS

Reiurn To:

CitiMortgage, Inc.

Attn: Document Processing
P.O. Box 79002:

St. Louis, MO 63179-0021

Prepared By:
CitiMorteage, Inc.
1006 Technology Drive
OC’ Fallon, MO 63304

 

[Space Above This Line For Recording Deta}

 

MORTGAGE Oe Oy

WORDS USED GFTEN IN THIS DOCUMENT

(A) "Security Instrument.” This document, which is dated July 23, 2004 '
together with all Riders to this document, will be called the “Security Insirument.”

(B) "Borrower." J, Mark Santiago and Adeline Olmer Santiago

whose address fs 45 Woodfield Road Briarcliff Manor, NY 10510

sometimes will be calied “Borrower” and sometimes simply "I" or "me,"
(C) "Lender." CitiMortgage, inc.

will be called “Lender.” Lender is a corporation, or association which exists under the laws of
Delaware Lender's address is 1000 Technology Drive, 0°
Fallon, MO 63304 :

ee Soe Family » Fannie Mas/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01

Genin fo005}.03

Page Vor 17 mo $
VhP MORTGAGE FORMS - {8003521-7201

PREMISES TMPROVED ST A Onek OR TWO FAMULY DAELLING

 

EXHIBIT 3
€D) "Note." The note signed by Borrower and dated July 23, 2004 » Will be called
the “Note.” The Note shows tiat I owe Lender One Million Four Hundred Fifty Thousand

Dollars (U.5. $1,450,000.0¢ } plus interest
and other amounts that may be payable, I have pramised to pay this debt in Periodic Payments and to pay
the debt in full by August L, 2034 :
(E) “Property.” The property that is described below in the section tulcd “Deséription of the Property,”
will be called the "Property."

(F)*Loan.” The "Loan" means the debt evidenced by the Note, pls Interest, any prepayment charges and
late charges due under the Note, and all sums due ander this Security Instrument, plus Inrerest.

(G) ‘Sums Secured.” The amounts described below in the section titled “Borrower's Transfer to Lender of
Rights In the Property” sametimes will be called the “Sums Secured.”

(H) “Riders. All Riders attached to this Security Instrument that are s(gned by Borrower will be called
“Riders.” The following Riders are to be signed by Borrower (check box as applicable]:

[| Adjustable Rate Rider’ |...) Condominium Rider eed Second Home Rider

Let Balloon Rider Planned Unit Development Rider [11-4 Family Rider

L_JVA Rider Biweekly Payment Rider L%] Orher(s) (specify
Schedule “a

(t) "Applicable Law.” All controlling applicable federal, state and local statutes, regulations, ordinances
aod adiGnistradve rules and orders (that have the effect of law) as well as all applicable Final,
non-appealable, judicial options will be called “Applicable Law.”

() "Community Association Dues, Fees, and Assessments.” All dues, fees, assessments and other
charges that are imposed on Borrower oc the Property by =» condominiuin association, homeowners
association or similar organization will be called "Community Association Dues, Fees, and Assessments."
(K) "Blectronic Funds Transfer." "Electronic Funds Transfer" means any transfer of money, other chan
by check, draft, or similar paper Lastrument, which is initated through an electronic terminal, telephonic
instrument, computer, or magoedec tape so as to order, Instruct, or authorize a financial institution to debt
of credit an account. Some common examples of an Electronic Funds Trensfer are poidt-of-sale transfers
(where a card such as an asset or debit card is used 11.3 merchant), automated teller machine {or ATM)
transactions, transfers initiated by telephone, wire wansfurs, and automated clearinghouse transfers.

(L} "Escrow Items,” Those [tems that are deseribed in Section 3 will be called “Escrow items.”

(M) “Miscellancous Proveeds." "Miscellaneous Proceeds" means any compensation, settlement, award of
damages, o¢ proceeds paid by any third party (other than Insurance Proceeds, as defined in, and paid under
the coverege described in Section 5) for: () damage to, or destniction of, the Property; (ti) Condemuation
or other taking of ail or any part of the Property; (iii) conveyance in leu of Condermnation or sale Wo ovoid
Condemmation; or Gv} misrepresentations of, or omissions as to, the value and/or condition of the
Property. A taking of the Property by any governmental authority by eminent domain is known as
“Condemnation.”

(N) "Mertgege Insurance." “Mortgage Insurance” means insuragce protecting Lender against the
nonpayment of, or default on, the Loan.

(O} “Periodic Payment." The regularly scheduled amtount due for (3) principal and interest under the
Note, and {ii} any amounts under Section 3 will be called “Periodic Paymeni."

(P) "RESPA.” "RESPA” means the Real Estate Settlement Procedures Act (12 ULS.C. Sactlon 2601 et
seq.) and its implementing regulation, Regulation X (24 C.F.R. Pars 3500), as they might be amended
from time to Gime, or any additional or successor legislation or regulation that governs the same subject
matter. Ag used in this Security Instrument, “RESPA" refers to all requirements and restrictions that are
imposed in regard to # "federally related morigage loan" even if the Loan dées not qualify a3 a “federally
related mortgage loan’ under RESPA, . os

initiate f
i " Pous 2 of 17 Form 3033 1/04

EXHIBIT 3
BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

I morigage, grant and convey the Property to Lender subject to the terms of this Security Instrumem.
This means that, by signing his Securify Instrument, I am giving Lender those rights that are
stated in this Security Instrument and-also. those rights that Applicable Law gives to leaders who hold
mortgages on real property. I am giving Lender these rights to protect Lender from possible losses that
might result if 1 fail to:
(A) Pay all the amounts thai | owe Lender as stated in the Note including, but not limited to, atl renewals,
extensions and modifications of the Nate;
(B) Pay, with interest, any amounts that Lender spends under this Security Instrument to protect the value
of the Property and Lender's rights in the Property; and
(C) Keep all of my other promises and agreements under this Security Instrument and the Note.

DESCRIPTION OF THE PROPERTY
I give Lender rights in the Property described In (A) through (G) below:
(A) The Property which is located at 353 SLEEPY HOLLOW RD

iSireei]
BRIARCLIFF MANOR. (City, Town or Village}, New York 10510- [Zip Code}.
This Property is in WESTCHESTER County. H has the following legal

description: See Legal Description Attached Hereto And Made A Part Hereof

{B) AH buildings and other improvements that are located on the Property described in subsection (A) of
(hls section; , mS

(C) Alt rights in other property that 1 have as owner of the Property described in subsection (A) of this
section. These rights are known as “easements and appurtenances attached to the Property;"

(D) All rights that I have in the land which lies in the streets or roads in froat of, or next ta, the Property
described in subsection (A) af this section;

(E) All fixtures that are now or in the future will be on the Property described in subsections (A} and (8)
of this section;

(F) All of the rights and property described in subsections (B) ihrough (B) of this section that 1 acquire in
the future: and

(G} All replacements of or additions to the Property described in subsections {B) through {F) of this section
and all Insurance Proceeds for loss or damage to, arid all Miscellaneous Proceeds of the Property described

in subsections (A) dirough (F) of this section.
Amos
india
geeD (NY) (Ga5).i Page 3 af 17 Form 3033 1/01

EXHIBIT 3
BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION
TO DEFEND OWNERSHIP OF THE FROPERTY

I promise that: (A) 1 lawfully own the Property; (B) I have the right to mortgage, grunt and convey
the Property io Lender; and (C) there are no outstanding claims or charges against the Property, except for
those which are of public record.

I give a general warranty of tide to Lender. This means that I will be fully responsible for any losses
which Lender suffers because someone other than myself has some of the rights in the Property which I
promise that I have, 1 promise that | will defend my ownership of the Property against any claims of such
rights,

PLAIN LANGUAGE SECURITY INSTRUMENT

. This Security Instrument contains promises and agreements that are used in real property security
instruments all over the country. It also contains other promises and agreements that vary in different parts
of the country. My promises and agreements are stated in “plain language.”

COVENANTS

| promise and I agree with Lender as follows:

1, Borrower's Promise to Pay. I will pay to Lender on time principal and interest due under. the
‘Note and any prepayment, late charges and other amounts due under the Note. I will also-pay all amounts
for Escrow Items under Section 3 of this Security Instrument.

Payments due under the Note and this Security Instrument shall be wade in U.S. currency. If any of
my payments by check or other payment instrument is returned to Lender unpaid, Lender may require my
payment be made by: (a) cash; {b} money order; (c) certified check, bank check, treasurer's check or
cashier's check, drawn upon an institution whose deposits are Insured by a federal agency, instrumentality.
or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received af the location required in the Note, or at
another location designated by Lender under Section 15 of this Security Instrument, Lender may return or
accept any payment or partlal paymeet if it ts far an amount that is less than the amount that ts then due. If
Lender accepts a lesser payment, Lender may refuse to accept 2 lesser payment that | may make in the
future and docs not waive any of its rights. Lender is not obligated to apply. such lesser payments when it
accepts such payments, Hf interest on principal accrues as if all Periodic Payments had been paid when due,
then Lender need not-pay interest on unapplied funds. Lendér may hold such unapplied funds until 1 make
payments to bring the Loan current. If I do not do so within @ reasonable period of tine, Lender will either
apply such funds or return them to me. In the event of foreclosure, any unapplied funds will be applied to
the outstanding principal balance immediately prior te foreclosure. No offset or claim which I might have
now of in the future against Lender will relieve me from making payments due under the Note and this

* Security Instrument or keeping all of my other promises and agreements secured by this Security

Tastrument.

2, Application of Borrower's Payments and Insurance Proceeds, Unless Applicable Law or this
Section 2 requires otherwise, Lender will apply each of my.payments that Lender accepts m the following
arder:

First, to pay interest due under the Note;

Neat, to pay principal due under the Note; and

Next, to pay the amounts due Lender under Section 3 of this Security Instrument.

Such payments will be applied to each Periodic Payment in the order in which tt became due.
Any remaining amounts will be applied as follows:

First, 0 pay any late charges;

Next, to pay any other amounts due under this Security Instrument; and

Next, to reduce the principal balance of the Note.

a LY fimes

CD-siny} 4o008).05 Page 4 of 17 Form 3033 1/01

EXHIBIT 3
If Lender receives a payment from me for a tate Periodic Payment which includes a sufficient amount
to pay. any late charge due, the payment may be applied to the late Periodic Payment aud ihe laie charge. If
more than one Periodic Payment is due, Lender may apply any payment received from me: First, to the
repayment of the Periodic Payments thal are due if, and to the extent that, each payment can be paid in
full: Next, to the extent that any excess exists after the payment is applied to the full payment of one or
mare Periodic Payments, such excess may be applied to any late charges due.

Voluntary prepayments will be applied as follows: First, to any prepayment charges: and Next, as
deseribed in the Note.

Any application of payments, Insurance Proceeds, or Miscellaneous Proceeds to principal due under
the Note will not extend or postpone the due date of the Periodic Payments or change the amount of those
payments.

3. Monthly Payments For Taxes And Insurance.

(a) Borrower's Obligations.

I will pay to Lender all amounts necessary to pay for taxes, assessments, waler charges, sewer rents
and other similar charges, ground leasehold payments or rents (if any}, hazard or property insurance
covering the Property, Mood insurance {if any}, and any required Mortgage Insurance, or a Loss Reserve as
described in Section 10 in the place of Mortgage Insurance. Each Periodic Payment will include an antcunt
to be applied toward payment of the following items which are called "Escrow Ttems:*

(1) The taxes, assessments, water charges, sewer rents and other similar charges, on the Property which
under Applicable Law may be superior 40 this Security Instrument as a Lien on the Property. Any claim,
demand or charge that is made against property because an obligation bas not been fulfilled is known as a
"Lien;”

(2) The leasehold payments or ground rents on the Property (if any):

{3) The premium for any and all insurance required by Lender under Section 5 of this Security Instrument;

(4) The premium for Mortgage Insurance {if any); ‘

(8) The amount I may be required to pay Lender under Section 10 of this Security Instrument instead of the
payment of the premium for Mortgage Insurance (if any); and

(6) If required by Lender, the amount for any Community Association Dues, Fees, and Assessments.

After signing the Note, or at any time during its term, Lender may include these amounis. as Escrow
items, The monthly payment 1 will make for Escrow Heéms will be.based on Lender's estimate of the
annual amount required. . ; ‘

I will pay all of ihese amounts to Lender unless Lender tells.me, in writing, that I do not have todo -
so, or unless Applicable Law requires otherwise. I will make these payments on the same day that my
Periodic Payments of principal and interest are due under the Note. ;

. The amounts that I pay to Lender for Escrow Items under this Section 3 will be called "Escraw
Funds," I will pay Lender the Escrow Funds for Escrow Hems unless Lender waives my obligation to.pay
the Escrow Punds for any or all Escrow lems. Lender may waive my obligation to pay to Lender Escrow
Funds for any or all Escrow Items at any time, Any such waiver must be in writing. In the event of such
waiver, | will pay directly, when and where payable, the amounts due for any Escrow Items for which
payment of Escrow Funds has been waived by Lender and, if Lender requires, will promptly send. to
Lender receipts showing such payment within such time period as Lender may require. My obligation to
make such payments and to provide receipts will be considered (o be a promise and agreement contained in
this Security Instrument, as the phrase "promises and agreements" is used in Section 9 of this Security
Instrument. If t am obligated to pay Escrow items directly, pursuant to 2 waiver, and I Fail to pay ihe
amount due for an Escrow Item, Lender may pay that amount and 1 will then be obligated under Section 9
of this Security Instrument to repay 10 Lender. Lender may revoke the walver us to any. or all Escrow liems
at any time by a notice given in accordance with Section 15 of this Security, Instrument and, upon the
revocation, I will pay to Lender all Escrow Funds, and in amounts, thal/are then required ander this

Section 3.
a wut fba0s
Form

p.8(NY} (o005}.03 Page 5 of 47 3092 1/04

 

EXHIBIT 3
 

] promise to promptly send to Lender any notices that ] receive of Escrow Item amounts to be paid.
Lender will estimate from time to time ine amount of Escrow Funds 7 will have to pay by using existing
assessments and bills and reasonable estimates of the amount I will have to pay for Escrow Items in the
future, unless Applicable Law requires Lender to use.another method for determining the amount J am to

pay.

Lender may, al any time, collect and hold Escrow Funds-in an amount sufficient to permit Lender to
apply the Escrow Funds at the time specified under RESPA. Applicable Law puts limits on the total
amount of Escrow Funds Lender can al any time collect aed hold. This total amount cannol be more than
the maximum amount 2 lender could require under RESPA, If there is another Applicable Law that
imposes a lower limit on the total amouat of Escrow Funds Lender can collect and hold, Lender will be
limited to the lower amount,

(b) Lender's Obligations.

Lender will keep the Escrow Fands in a savings or banking institution which has its deposits insured
by a federal agency, instrumentality, or entity, or in any Federal Home Loan Bank. If Lender is such a
savings or banking institution, Lender may hold the Escrow Funds. Lender will use the Escrow Funds to
pay the Escrow items no later than the time allowed under RESPA or other Applicable Law. Lender will
give to me, without charge, ap annual accounting of the Escrow Funds. Thai accounting will show all
additions to and deductions froni the Escrow Funds and the reason for each deduction.

Lender may not charge me for holding or keeping the Escrow Funds, for using the Escrow Fands to
pay Escrow lems, for making a yearly analysis of my payment of Escrow Funds or for receiving, or for
verifying and tolaling assessments and bills, However, Lender may charge me for these services if Lender
pays me interest on the Escrow Funds and if Applicatle Law permits Lender to make such a charge.
Lender will not be required to pay me any interest or earnings on the Escrow Funds unless either (1)
Lender and I agree in writing that-Lender will pay interest on the Escrow Funds, or (2) Applicable Law
requires Lender ta pay interest on lhe Escrow Funds,

(c) Adjustments to the Escrow Funds.

Under Applicable Law, there is a limit on the amount of Escrow Funds Lender may hold. If the
amount of Escrow Funds held by Lender exceeds this limit, then there will be an excess amount and
RESPA requires Lender to account to me in a special manner for the excess amount of Escrow Funds.

If, at any thne, Lender has nol received enough Escrow Funds to make ihe payments of Escrow lems
when the payments ara due, Lender may tell me in writing that an additional amonnt is necessary. I will
pay 1o Lender whatever additional amount is necessary to pay the Escrow items when the payments are
due, but the number of payments will ao! be more than 12.

When I have paid all of the Sums Secured, Lender will promptly refund to me any Escrow Funds that
are then being held by Lender.

4. Borrower's Obligation to Pay Charges, Assessments and Claims. 1 will pay all taxes,
assessments, waler charges, sewer rents and other similar charges, and any other charges and fines that
may be imposed on the Property and that may be superior to this Security Instrument. I will also make
ground rents or payments due under my iease if 1 am a tenant on the Property and Community Association
Dues, Fees, and Assessments (if any) due on the Property. If these items are Escrow ems, { will do this
by making the payments as described in Section 3 of this Security Instrument. In this Security Instrument.
the word “Person” means any individual, organization, governmental authority or other party.

} will promptly pay or satisfy all Liers: against the Property that may be superior to this Security
Instrument. However, this Security Instrument does not require me ie satisfy a superior Lien ift (a) | agree,
in writing, to pay the obligation which gave rise ta the superior Lien and Lender approves the way in
which I agree to pay that obligation, but only so long as I am performing such agreement; (b} In good
faith, 1 argue or defend against the superior Lien in a lawsuit so that in Lender's opinion, during the
lawsuit, the superior Lien may not be exforced, but only until the lawsuit epds; or (c) 1 secure from the
holder of that other Lien an agreement, approved in writing by Lender, the Lien of this Security

rae! os

Puge Gof 17 Fonn 3033 1/01

EXHIBIT 3
Instrument is superior to the Lien held by that Person. If Lender determines thal any part of the Property is
subject to a superior Lien, Lender may give Borrower a notice identifying the superior Lien. Within 10
days of the date on which the notice is given, Borrower shall pay or satisfy the superior Lien or take one or
more of the actions mentioned in this Section 4.

Lender also may require me to pay a one-time charge for an independent real estate tax reporting
service: used by Lender in connection with the Loan, unless Applicable Law does net permit Lender to
make such a charge.

§. Borrower's Obligation to Maintain Hazard Insurance or Property Insurance. T will obtain
hazard or property insurance to cover all buildings and other improvements that now are, or in the fulure
will be, located on the Property. The insurance will cover foss or damage caused by fire, hazards normally
covered by "Extended Coverage" hazard insurance policies, and any other hazards for which Lender
requires coverage, including, but not limited to earthquakes and floads. The insurance will be in the
amounts {inclading, but not limlted to, deductible levels} and for the periods of time required by Lender.
Whai Lender requires under the last sentence can change during the term of the Lean, F may choose the
insurance company, but my choice is subject to Lender's right to disapprove. Lender may nat disapprove
ry choice uniess the disapproval is reasonable. Lender may require me to pay either {a} a one-time charge
for flood voue determination, certification and tracking services, or (b) @ one-lime charge for food zone
determination and certification services and subsequent charges each time remappings or similar changes
necur which reasonably might affect the {loud zone determination or certification. If 1 disagree with ihe
flood zone determination, 1 may request the Federal Emergency Management Agency to review the flood
2ono determination and 1 promise to pay any fees charged by the Federal Emergency Management Agency
for its review.

if I fail to maintain any of the insurance coverages described above, Lender may obtain insurance
coverage, al Lender's option and my expense. Lender is under no obligation to purchase any particular
type or amount of coverage. Therefore, such coverage will cover Lender, but might ar might uot protect
me, my equity in the Property, or the contents of the Property, against any risk, hazard or lability and
might provide greater or leyser coverage than was previously Sn effect. 1 acknowledge that the cost of the
insurance coverage so obtained might significantly exceed the cost of insurance that I could have obtained.
Any amounts disbursed by Lender under this Section 5 will become my additional debt secured by this
Security Instrument. These amounts will bear interest at the interest rate set forth in the Note from the date
af disbursement and will be payable with such interest, upon notice from Lender to me requesting
payment.

_ AMI of the insurance policles and renewals of those policies will include what is known as a "Standard

. Mortgage Clause” to protect Lender and will name Lender as morigagee and/or as: an-additional joss payee.

The form of all policies and renewals will be acceptable to Lender. Lender will have the right to hold the

policies and renewal certificates. If Lender requires, 1 wilt promptly give Lender afl receipts of paid
premiums and renewal notices that ] receive.

If I obtain any form of insurance coverage, not otherwise required by ‘Lender, for damage to, or
destruction of, the Property, such policy will include a Standard Mortgage Clause and will name Lender as
mortgagee and/or'as an additional loss payee.

If there is a loss or damage to the Property, 1 will promptly notify the insurance company and Lender.
If 1 do not promptly prove to the insurance company that the loss or damage occurred, then Lender may do
so.

The amount paid by the insurance company for loss or damage to the Property is called “Insurance
Proceeds,” Uniess Lender and I otherwise agree in writing, any Insurance Proceeds, whether or not the
underlying insurance was required by Lender, will be used to repair or to restore the damaged Property
unless: (a} it is not economically feasible to make the repairs or restoration; {h) the use of the Insurance
Praceeds for thal purpose would lessen the protection given to Lender by thf Security Instrument: of (e)

frmos
Inet inlay,
mr , Page F of 17

  
  

Fon 3033 4/01

EXHIBIT 3
Lender and I have agreed in writing not to use the Insurance. Proceeds for that purpose. During the period
thal any repairs or restorations are being made, Lender may held any Insurance Proceeds until it has had an
opportunity to: inspect the Property to verify that the repair work has been completed to Lender's
satisfaction. However, this inspection will be done promptly. Lender may make payments for the repairs
and restorations in a single paymtent.or in.a series of progress payments as the work. !s completed. Untess
Lender and 1 agree otherwise in writing or unless Applicable Law requires otherwise, Lender Is not
required to pay me any interest or earnings on the Insurance Proceeds. Iwill pay for any public adjusters
or other third parties that-I hire, and their fees will not be paid out of the Insurance Proceeds. If the repair
or restoration is not economically feasible or if it would lessen Lender's protection under ihis Seeurity
Instritnent, then the Insurance Proceeds will be used to reduce the amount that 1 owe to Lender under this
Security Instrumeni. Such Insurance Proceeds will be applied in the order provided for in Section 2. If any
of the Insurance Proceeds remain after the amount that I owe to Lender has been paid in full, the remaining
Fnsurance Proceeds will be paid to me.

if 1 abandon the Property, Lender may file, negotiate and settle any available insurance claim and
related matters. If 1 do not answer, within 30 days, a notice from Lender ‘stating that the insurance
company has offered te setile a claim, Lender may negotiate and settle-the claim, The 30-day period will
begin when the notice is given, In either event, or if Lender acquires the Property under Section 22 of this
Security Instrument or otherwise, 1 give Lender my tights to any Insurance Proceeds in an amount not
greater than the amounts unpaid under (he Note and this Security Instrument. | also give Lender any other
af my rights (other than the right to any refund of unearned premiums that 1 pald) under al} insurance
policies covering the Property, if the rights are applicable to the coverage of the Property. Lender may use
the Insurance Proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or
this Security Instrument, whether or not then due.

6. Borrower's Obligations. to Occupy The Property. T will occupy the Property and use the
Property as my principal residence within 60 days after 1 sign this Security lastrument. I will continue to
occupy the Property and to use the Property as my principal residence for at leas! one year, The one-year
period will begin when J first occupy the Property. However, I will not have to occupy the Property and
use the Property as my principal residence within the thme frames set forth above If Lender agrees in
writing that I do not have to do so. Lender may not refuse to agree unless the refusal ls reasonable. ] also
will not have to occupy the Property and use the Property-as my principal residance within the time frames
set forth above if extenuating circumstances exist which are beyand my control.

7. Borrower's Obligations to Maintain And Protect The Property And to Fulfil! Any Lease
Obligations. .

(a) Maintenance and Protection of the Property.

1 will not-destroy, damage or harm ‘the Property, and 1 will not allow the Property to deteriorate.
Whether-or not 1 am residing in the Property, 1. will keep the Property in good repair so that it will noi.
deteriorate or decrease in value due to ils condition. Unless it is determined under Section 5 of this
Security Instrument that repair is not economically feasible, I will promptly repair the Property if damaged
to avoid further deterioratton or damage. If insurance or Condemnation (as defined in the definition of
Miscellaneous Proceeds) preceeds are paid because of loss or damage to, or Condemnation of, the
Property, ] will repair or restore the Property only if Lender has released those proceeds for such purposes.
Lender may pay for the repairs and restoration out of proceeds in a single payment or in a series of
progress payments as the work is completed. Lf the insurance or Cofdernnatlon proceeds are nol sufficient
to repair or restore the Property, I promise to pay for the completion of such repair or restoration.

(b) Lender's inspection of Property.

Lender, and others authorized by Lender, may enter on and inspect the Property. They will do so ina
reasonable manner and at reasonable times. If it has a reasonable purpose, Lender may inspect the inside of
the home or other improvements on the Property, Before or at the time an jypection ts made, Lender will

give me notice stating a reasonable purpose for such Interior Inspection.
firme Ss
Form 3033 1/04

‘ea 7
Poge 8 of 17
EXHIBIT 3

  
 
 
 
8. Borrower's Lean Application, if, during the application process for the Loan, 1, or any Person or
entity acting at my direction or with my knowledge or consent, made false, misleading, or inaccurate
statements to Lender about information important to Lender in determining my eligibility for the Loan (or
did not provide Lender with such information), Lender will weat my actions as a defauli under this
Security Instrument, False, misleading, or inaccurate statements about information important to Lender
would include a misrepresentation of my intention to occupy the Property as a principal residence. This is
just one exemple of a false, misleading, or fraccurate statement of important information.

9. Lender's Right to Protect Its Rights in The Property, If (a) I do not keep my promises and
agreements made in this Security Instrument; (b) someone, including me, begins a legat proceeding thal
may significantly affect Lender's interest in the Property or rights under this Security Instrument (such as a
legal proceeding in bankruptcy, in probate, for Condemnation or Forfeiture (as defined in Section 14),
proceedings which could give # Person rights which could equal or exceed Lender's interest in the Property
or under this Security Insirument, proceedings for enforcement of a Lien which may become superior to
ihis Security Instrument, or to enforce laws or regulations); or '{c) I have abandoned the Property, then
Lender may do and pay for whatever is reasonable or appropriate (9 protect Leader's: intefest in the
Property and Lender's rights under this Security Instrument.

Lender's actions may include, but are not limited to; (a) protecilng and/or assessing the value of the
Property; {b) securing and/or repairing the Property: (c) paying sums to eliminate any Lien against the
Property that may be equal or superior to this Security instrament; (d) appearing in court; and (e} paying
reasonable attorneys’ fees to protect lis interest in the Property and/or rights under this Security
Instrument, including its secured position in a bankruptcy proceeding. Lender can also enter (he Property
to make repairs, change locks, replace or hoard up doors.and windows, drain water from pipes, eliminate
building or other code violations or dangerous conditions, have utilities turned on or off, and take any
other action to secure the Property. Although Lender may take action under this Section 9, Lender does not
have to do so and is under no duty to do so, I agree that Lender will nol be liable for not taking any or all
actions under this Section 9.

i will pay to Lender any amounts, with interest, which Lender spends under this Section 9, I will pay
those amounts to Lender when Lender sends me @ notice requesting that 1 do so. I will pay interest on
lhose amounts at the interest rate set forth in the Note, Interest on each amount will begin on the date that
the amount is spent by Lender. This Security Instrument will protect Lender in case ] de nol keep this
promise to pay those amounts with interest. .

If 1 do not own, but am a tenant on the Property, I will fulfill all my obligations under-my jease. I
also agree that, if 1 acquire the fuil tide (sometimes called “Fee Tide"} to the Property, my lease interest
and the Fee Title will not merge tnless Lender agrees to the merger in writing. .

10, Mortgage Insurance. If Lender required Mortgage insurance as.a condition of making the Loan,
I will pay the premiums for the Morigage Insurance. If, for any reasan, ihe Morigage Insurance coverage
ceases to be available from the morigage insurer that previously provided such insurance and Lender
required me to make separate. payments toward the premiums for Mortgage Insurance, I will pay the
premiums for substantially equivalen! Mortgage Insurance coverage from an alternate morigage insurer,
However, the cost of this Morigage Insurance coverage will be substantially equivalent to the cost to me of
the previous Mortgage Insurance coverage, and the alternate morigage insurer wil] be selected by Lender.

If substantially equivalent Mortgage Insurance coverage is not available, Lender witl establish a
non-refundable “Less Reserve” as a substitute for the Mortgage Insurance coverage. | will continue fo pay
fo Leader each month an amount equal to one-twelfth of the yearly Mortgage Insurance premium (as of the
lime the coverage lapsed or ceased to be in effect). Lender will retain these payments, and will use these
payments to pay for losses that the Mortgage Insurance would have covered. The Loss Reserve Is.
non-refundable even if the Loan is ultimately paid in full and Lender is not required to pay me any interest
on the Loss Reserve. Lender can no longer require Loss Reserve payments jf: (a) Mortgage Insurance

705
bolitels:,
Page 9 of 17 Form 3033 4/61

EXHIBIT 3

 
coverage again becomes available through an insurer selected by Lender; (b} such Mortgage Insurance is
obtained; (c) Lender requires separately designated payments toward the premiums for Mortgage
ee iii and (d) he Morigage Insurance coverage is in the ‘amount and for the period of tine required by
Lender.

If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required
to make separate payments toward the premiums for Mortgage Insurance, I will pay the Mortgage
Insurance premiums, or the Loss Reserve payments, until the requirement for Mortgage Insurance ends
according to any written agreement between Lender and me providing for such termination or anil)
termination of Mortgage Insurance is. required by Applicable Law. Lender may require me to pay the
premiums, or the Luss. Reserve payments, in the manner described in Section 3 of this Security Instrument.
Nothing in this Section 10 will affect my onligne to pay interest at the rate provided in the Note,

A Mortgage Insurance policy pays Lender (or any entity that purchases the Note) for certain losses it
may incur if Borrower does not repay the Loan as agreed. Borrower is not # party to the Mortgage
Insurance policy.

Mortgage insurers assess their total risk on all Mortgage Insurance fram time to time. Mortgage
insurers may enter into agreements with other parties to ‘share or change their risk, or fo reduce: losses.
These agreements are based on terms.and conditions that are satisfactory to the mortgage insurer and the
other party (or parties) to these agreements, These agreements may require the mortgage. insurer to make.
payments using any source of funds that the merigage insurer may have available (which may include
Mortgage Insurance premiums),

As a result of these agreements, Lender, any owner of the Note, another insurer, auy reinsurer, or
any. other entity may receive (directly or indirectly) amounts that come from a portion of Borrower's
payments for Mortgage Insuratice, in exchange for sharing or changing the mortgage insurer's risk, or
reducing losses. If these agreements provide thal an affiliate of Lender tekes a share of the insurer's cisk in
exchange for a share of the premiums peid to the insurer, the arrangement is often termed “captive
reinsurance,” It also should be understood that: (a) any of these agreements will not affect the amounts that
Borrower has agreed ta pay for Mortgage Insurance, or any other terms of the Loan, These agreements will
not increase the amount Borrower will owe for Mortgage Insurance, and they will not entile Borrower to
any refund; and (b) any of these agreements will not affect the rights Borrower has - if any - regarding (he
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law, These rights may
include tbe right (2) ta receive certain disclosures, (b) to request and obtain cancellation of the Mortgage
Insurance, (c) to have the Mortgage Insurance terminated automatically, and/or (d) to receive a refund of
any Mortgage {Insurance premiums that were nat earned at the time of such cancellation or termination.

: 11, Agreements About. Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are
assigned to and will be paid to Lender. 2

If the Property is damaged, such Miscellaneous Proceeds will be applied to restoration or repatr of the
Property, if (a) the restoration or repair is economically feasible, and fb) Lender's security given in {his
Security Instrament is not lessened. During such repair and restoration period, Lender will have the right
to hold such Miscellaneous Proceeds until Lender has had an opportunity to inspect the Property ta verify
that the work has been completed to Lender's salisfaction. However, the inspection ‘will be undertaken
promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of propress
payments as the work is completed. Unless Lender and I agree otherwise in writing or unless Applicable.
Law requires interest to be paid on such Miscellaneous Proceeds, Lender will net be required to pay
Borrower any interest or earnings on the Miscellaneous Proceeds. If the restoration or repair is nat
economically feasible or Lender's security given in this Security Instrument would be lessened, the
Miscellaneous Proceeds will be applied to the Sums Secured, whether or not then due. The excess, if any,
will be paid to me, Such Miscellaneous Proceeds will be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or luss in value of the Property, the Miscellaneous
Proceeds will be applied to the Sums Secured, whether or not then due. The excess, if any, will be paid to
me,

In the event of a partial taking, desicuction, or loss in value of the Property in which the fair market
value of the Property immediately before the parital taking, destruction, or loss in value is equat to or
greater than the amount of the Sums Secured immediately before the partiél faking, destruction, or loss in

as
nl
Page 10 of 47 Form $033 4/01

EXHIBIT 3
value, the Sums Secured will be reduced by the amount of the Miscellaneous Proceeds nvultiplied by the
following fraction: {a) the total amount of the Swns Secured immediately before the partial taking,
destruction, or loss in value divided by (bh) the fair market value. of the Property immediaicly before the
partial taking, destruction. or loss in value. Any balance shall be paid to me.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property inunediately before the pardal raking, desiraction, or loss in value is less than the
amount of the Sums Secured immediately before the partial taking, destruction, ar loss in value, the
Miscellaneous Proceeds will be applied to the Sums Secured whether or not the sums are then due,

If ! abandon the Property, or if, after Lender sends me notice that the Opposing Party (es defined in
ihe next sentence) offered io make an award to settle a claim for darnages, | fail to respond to. Lender
within 30 days after the date Lender gives notice, Lender is authorized to collect and apply the
Miscellaneous Proceeds eliher to restoration or repair of the Property or fo the Sums Secured, whether or
not then due. "Opposing Party” means the third party that owes me Miscellaneous Proceeds or the party
againsi whom I have a right of action in regard to Miscellaneous Proceeds.

I will be in default under this Security Instrument if any civit or criminal action or proceeding that
Lender determines could result in a court ruling {a} that would. require Forfeiture of the Property, or (b)
that could damage Lender's interest in the Property or rights under this Security Instrument. "Forfeiture" Is
a court action to require the Property, or any part of the Property, to be given up, I may correct the default
by obtaining a court ruling that dismisses the court action, if Lender determines that this court ruling
prevents Forfeiture of the Property and also prevents any damage to Lender's interest in the Property or
rights under this Security Instrument. If J correct the default, J will have the right to have enforcement of
this Security Instrument discontinued, as provided in Section 19 of this Security Instrument, even if Lender
has required Inmediate Payment in Full (as defined in Section 22). The proceeds of any award or claim for
damages that are attributable to the damage or reduction of Lender's interest in the Property are assigned,
and will be paid, to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property will be applied
in the order provided for in Section 2.

12. Continuation of Borrower's Obligations And of Lender's Rights.

(a) Borrower's Obligations.

Lender may allow me, or a Person who takes over my rights and ebligaiions, to ny or to. change
the amount of the Periodic Payments. Even if Lender does this, however, I will still be fully obligated
under the Note and under this Security Instrument unless Lender agrees to release me, in writing. from my
obligations.

Lender may allow those delays or changes for me or a Person who takes over my rights and
obligations, even if Lender is requested not to do so. Even if Lender is requested to do so, Lender will not
be required to (1) bring a tawsulf against me or such a Person for not fulfilling obligations under the Note
or under this Security Instrement, or (2) refuse to extend time for payment or otherwise modify
amortization of the Sums Secured,

(b) Lender's Rights, — . . 2 oe

Even if Lender does. nof exercise or enforce any right of Lender under this Security Instrument or
under Applicable Law, Lender will still have all of those rights and may exercise and enforce them in the.
future. Even if: (1) Lender obtains insurance, pays taxes, or pays other clalms, charges or Liens against the
Property; (2) Lender accepts payments from third Persons; or (3) Lender accepts payments in amounts less
than te amount then due, Lender will have the right under Section 22 below to demand that J make
Immediate Payment in Full of any amounts remaining due and payable to Leader under the Note and under
this Security Instrument.

13, Obligations of Borrower And of Persons Taking Over Borrower's Rights or Obligations. if
more than one Person signs this Security Instrument as Borrower, each of us is fully obligated to keep all
of Borrower's promises and obligations contained ia this Security Instument. Lender may enforce
Lender's rights under this Security Instrument against each of us individually or against all of us together.
This means thal any one of us may be required to pay all of the Sums Secured, However, if one of us does
not sign the Note: (a) that Person ts signing this Security Instrument only to give that Person's rights in the
Property ta Lender wader the terms of this Security Instrument; {b) that Person is nat personally obligated

te pay the Sums Secured: and (c) that Person agrees that Lender may agr@e with the other Borrowers to
Intunis: o s
Page 11 of 17 Ferrtt 3033 4/01

EXHIBIT 3

 
deiay enforcing any of Lender's rights, to modify, or make any accommodations with regard io the terms
of this Security Instrument or the Note without that Person's consent,

Subject to the provisions of Secticn 18 of this Security Instrument, any Person wha takes over my
rights or obligations under this Security Instrament in writing, and is approved by Lender in writing, will
have all of my rights and will be obligated to keep all of my promises and agreements made in this Security
Instrument. Borrower will not be released from Borrower's obligations and liabilities under this Security
instrument unless Lender agrees to such release in writing. Any Person who takes over Lender's rights or
obligations under this Security instrument will have all of Lender's rights and will be obligated to keep all
= Lender's promises and. agreements made in this Security Instrument except as provided under Section

14. Loan Charges. Lender may charge me fees for services performed in connection with my default,
for the purpose of protecting Lender's interest in the Property and rights ueder this Security Instrument,
including, hut not limited to, attorneys' fees, property inspection and valuation fees. With regard to other
fees, the fact that this Security Instrument does not expressly indicate that Lender may charge a certain fee
does not mean that Lender cannot charge that fee. Lender may not charge fees that are prohibited by this
Security Instrumest.or by Applicable Law.

If the. Loan is subject to Applicable Law which sets maximum loan charges, and that Applicable Law
is finally interpreted so that the interest or other loam charges collected or to be. collected in connection
with the Loan. exceed permitted limits: (a) any such loan charge will be reduced by the amount necessary to
reduce the charge to the permitted limit; and (b} any sums already collected from me which exceeded
permitted lixolts will be refunded to me. Lender may choose to make this refund by reducing the principal
owed under the Note or by making a direct payment to Borrower. If a refun reduces principal, ihe
reduction will be treatéd a5 a parti prepayment without any prepayment charge (even if a prepayment
charge is provided for under the Note), If T accept such a refund that is paid directly to me, J will waive
any right to bring a lawsuit against Lender because of ihe overcharge.

15. Notices Required under this Security Instrument. All notices given by me or Lender in
connection with this Security Instrument will be in writing. Any notice to me in connection with this
Security Instrument is considered given to me when mailed by first class mail or when actualy delivered to
my notice address If sent by other means. Notice to any one Borrower will be notice lo alt Borrowers
unless Applicable Law expressly requires otherwise. The notice address is the address of the Property
unless I pive notice to Lender of a different address, I will promptly notify Lender of my change of
address, If Lender specifies a procedure for reporting my change of address, thea I will only report a
change of address through thal specified procedure. There may be only one designated notice address under
this ecurity Instrument at any one time. Any notice io Lender wil} be given by delivering il or by mailing
it by first class mail to-Lender's address stated on the first page of this Security Instrument unless Lender
has given me notice of another address. Any notice in cannection with this Security Instrument ts given to
Lender when it is actually received by Lender. If any notice required by this Security Instrument is also
required under Applicable Law, the Applicable Law requirement will satisfy the corresponding
reqitirement under (his Security Instrument. . or

16. Law That Governs. this. Security. Instrument; Word Usage. This Security Insinenent is
governed by federal law and the’ law of New York State. All rights and abligations contained in this

ecurity Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law
might allow: the parties to agree by contract or it mighi be silent, bat such silence does not mean that
Lender and I'cannot agree by contract, If any term of this Security Instrument or of the Nate conflicts with
Applicable Law, the conflict will not affect other provisions of this Security Instrument or (he Note which
can operate, or be given effect, without the conflicting provision. ‘This means.that the Security Instrument
or the Note will remain as if the conflicting provision did not exist,

As used in this Security Instrument: (a) words of the masculine gender mean and include
corresponding words of the feminine and neuter genders, (b) words in the singular mean and include the
plural, and words in the plural mean and include the singular; and (c) the word may" gives sole discretion
without any obligation to take any action.

17. Borrower's Copy. I will be given one copy of the Nate and of this Security Instrument.

18. Agreements ubout Lender's Rights If the Property Is Sold or Transferred, Lender may
require Immediate Payment in Full of all Sums Secured by this Security In; ent if all or any part of the
Property, or if any right in the Property, is sold or transferred without L ‘5 prior written permission.

Inbal oe s
Page 12.0f 17 Form 3033 1/01

EXHIBIT 3

 
If Borrower is not a natural Person and a beneficial interest-in Borrower is sold or @ansferred without
Lender's prior written permission, Lender also say require humediaie Payment in Full, However, this
option shall not be exercised by Lender if such exercise is prohibited by App fcable Law.

If Lender requires Immediate Payment in Full under this Section 18, Lender will give me a notice
which siates this requirement, The notice will give me al least 30 days to make the required payment. The
30-day perlod will begin on the date the notice is given to me in the manner required. by Section 15. of-this
Security Instrument, If I do not make the requized payment during that period, Lender may act to enforce
its rights usider this Security Instrument without giving me. any further notice or demand for payment.

19. Borrower's Right to Have Lender's Enforcement of this Security Instrement Discontinued.
Even if Lender has required Immediate Payment tn Full, | may have the right to have enforcement of this
Security Instrument stopped. 1 will have this right at any time before the earliest of: (a) five days before
sale af the Property under any power of sale granted by this Secusity Instrument; {b) another period as
Applicable Law enight speclfy for the termination of my right 19 have enforcement of the Loan stopped; or
(c) a judgment has been entered enforcing this Security Instrument. In order to have this right, I will meet
the following conditions:

(a) 1 pay to Lender the full amount that then would be due ander this Security Instrument and the

Note as #f Immediate Payment in Full had sever been required:

{s) J correct my failure to keep any of miy other promises or agreements made in this Security

trument;

(c) { pay all of Lender's reasonable expenses in enforcing this Security Instrument including, for

example, reasonable attorneys’ fees, property inspection and valuation fees, aid other fees incurred

for the purpose of protecting Lender's interest in the Property and rights under this Security

Instrument; and

(d} 1 do whatever Lender reasonably requires to assure that Lender's interest in the Property and

rights under this Security Instrument and my obligations under the Note and under this Security

Instrument continue unchanged,

Lender may require that 1 pay the sums and expenses mentioned in (a) through (d) in ane or more of
the following forms, as selected by Lender: {a) cash; {b) money order; (c) c ed check, bank check,
treasurer's check or cashier's check drawn upon an institution whose deposits are insured by a federal
agency. instrumentality or entity; or (d) Electronic Funds Transfer.

I fulfill all of the conditions in this Section 19, then this Security instrument will remain in full
effect as if Immediate Payment in Full had aever been required. However, I will noi have the right to have
Lender's enforcement of this Security Instrument discontinued if Lender has required Immediate Payment
in Full wader Section 16 of this Security Instrument,

20. Note Holder's Right to Sell the Note or an Interest in the Note; Borrower's Right to:-Natice of
Change of Loan Sérvicer; Lender's end Borrower's Right to Notice of Grievance. The Note, or an
interest in the Note, together with this Security Instrument, may be sold one or more times. I might not
receive any prior notice of these sales,

The entity that collects the Periodic Payments and performs other mortgage loan servicing obligations
ander the Note, this Security Instrument, and Applicable Law is called the “Loan Servicer." There may be
a change of the Loan Servicer.as.a result of the sale of the Note, There also may be one or more changes of
the Loan Servicer unrelated to a sale of the Note. Applicable Law requires that 1 be given written notice of
any change of the Loan Servicer. The notice will state the name and address of the new Loan Servicer, and
also tell me the address to which T should make my payments. The notice. also will contain any other
information required by RESPA or Applicable Law. If the Note is sold and thereafter the Loan is. serviced
by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations to me will
remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed by the
Note purchaser unless otherwise provided by the Note purchaser.

Neither [ nor Lender commence, join or be joined to any court action (as either an individual
party or the member of a class) that arises from the other party's actions pursuant to this Security
Instrument or that alleges thaf the other has noi fulfilled any of its obligations under this Security
Instrument, unless the other is notified (in the manner required under Section 15 of this Security
Instrument) of the unfulfilled obligation and gives a reasonable time periqd to take corrective action. If
Applicable Law provides a time period which will elapse before certain faction can he taken, that time

Vu S
Forra 3032 1/04

  

innctale
Page 13 of 17

 

EXHIBIT 3
 

period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and
opportunity {o. cure given ta me under Section 22 and the notice of the demand for payment in full given to
me under Section 22 will be. deemed to satisfy the notice and opportunity to take corrective action
provisions of this Section 20, All cights under this paragraph are subject to Applicable Law.

21. Continuation of Borrower's Obligations to Maintain and Protect the Property, The federal
laws and the laws of New York State that relate to health, safety or environmental protection are calied
"Environmental Law." Environmental Law classifies certain substances as toxic or hazardous. There are
other substances that are considered hazardous for purposes of this Sectlen 21, These substances are
gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile
solvents, materidls containing asbestos or forrualdehyde, and radioactive materials, The substances defined
as toxic or hazardoas by Environmental Law and the substances considered hazardous for purposes of this
Section 21 are called "Hazardous Substances.” “Environmental Cleanup" includes any response action,
remedial action, or removal action, as defined in Environmental Law. An "Environmental Condition”
means a condition dhat.can cause, contribute to,.or otherwise trigger an Environmental Cleanup.

I will not do anything affecting the Property that violates Environmental Law, and I will not allow
anyone else to do so. I will not cause or permit Hazardous Substances to he present on the Property. I will
not use or store Hazardous Substances aw the Property. I also will not dispose of Hazardous Substances. on
the Property, or release any Hazardous Substance on the Property, and I will not allow anyone else to do
so. I also will not do, nor allow anyone else to de, anything affecting the Property that: (a) is in violation
of any Environmental Law; (b) creates an Environmental Condition; or {c) which, due to the presence,
use, or release of a Hazardous Substance, creates a.condition that adversely affects the value of the
Property. The promises in this paragraph do not apply to the presence, use, or storage on the Property of
smal] quantities of Hazardous Substances that are generally recognized as appropriate for normal residential
vse anil maintenance of the Property (including, bui nof limited to, Hazardous Substances in consumer
products), I may use or store these small quantities on the Property. In addition, unless Environmental Law
requires removal or other action, the buildings, the improvements and the fixtures on the Property are
permitted to contain asbestos and asbestos-containing materials if the asbestos and asbestos-containiag
materials are undisturbed and "non-friable" (that is, nol easily crumbled by hand pressure).

I will prompély give Lender written notice af: (a) any investigation, claim, demand, lawsult or other
action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which [ have actual knowledge; {b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge, release or threat of release of any
Hazardous Substance; and (c) any condition caused by the presence, use or release of a Hazardous
Substance which adversely affects the value of (he Property. If ] learn, or any governmental or regulatory
authority, or any private party, notifies me that any removal or other remediation of any Hazardous
Substance affecting the Property is necessary, | will promptly take all necessary remedial actions in
accordance with Environmental Law.

Nothing in this Security Instrument creates an obligation on Leader for an Environmental Cleamup.

NON-UNIFORM COVENANTS

1 also promise and agree with Lender as follows:

22. Lender's Rights If Borrower Fails to Keep Promises and Agreements. Except as provided in
Section 18 of this Security Instrument, if all of the conditions stated in subsections (a), (b) and (c) of
this Section 22 are met, Lender may require that 1 pay immediately the entire amount then
remaining unpaid under the Note aud under this Security Instrument. Lender may do this without
making any further demand for payment. This requirement is called "Immediate Payment in Full.”

If Lender requires Immediate Payment in Full, Lender may bring ¢ lawsuit to take away all of
my remaining rights in the Property and have the Property sold. At this sale Lender or another
Person may acquire the Property. This is known as “Foreclosure and Sale." In any lawsuit for
Foreclogure-and Sle, Lender will have the right to collect all costs and disbursements and additional
allowances allowed by Applicable Law and will have the right to add ajf'yeasonable attorneys’ fees to

a AYnoS

Page 14 of 17 Form 3033 1/04

 

EXHIBIT 3
the amount | owe Lender, which fees shall become part of the Sums Secured.

Leader may require immediate Payment in Full under this Section 22 oniy if all of the following

conditions are met:
(a) I fall to keep any promise or agreement made in this Security Instrument or the Note, including,
but not limited to, the promises to pay the Sums Secured when due, or if another default occurs
under this Security Instrument;
(b) Lender sends to me, in the manner described in Section 15 of this Security Instrument, a notice
that states:
(1) The promise or agreement that I failed to keep or the default thet has occurred;
(2) The action that I must take to correct that default;
(3) A date by which I must correct the default. That date will be at least 30 days from the
date on which the notice is given; ,
(4) That if 1 do not correct the default by the date stated in the notice, Lender may require
Immediate Payment in Full, and Lender or another Person may acquire the Property by
méans of Foréciosure and Sale;
(5) That if | meet the conditions stated in Section 19 of this Security Instrument, I will have
the right to have Lender's enforcement of this Security Instrument stopped and to have the
Note and this Security Instrument remain fully effective as if Immediate Payment in Full
had never been required; and
(6) That I have the right in any lawsuit for Foreclosure and Sale to argue that I did keep
my promises and agreements under the Note and under this Security instrument, and te
present any other defenses that | may have; and
(c) I do not correct the default stated in the notice from Lender by the date stated in that notice.

23, Lender's Obligation to Discharge this Security Instrument, When Lender has been pald ail
atnounts due under the Note and under this Secarity Instrument, Lender will discharge this Security
Instrument by delivering a certificate stating that this Security Instrument has been satisfied. 1 will pay all
costs of recording the discharge in the proper official records. T agree to pay a fee for the discharge of this
Security Instrument, if Lender so requires. Lender may require that I pay such a fee, but only ff the fee is
paid to a third party for services rendered and the charging of the fee is permitied by Applicable Law.

24, Agreements about New York Lien Law, I will receive all amounts lent ta me by Lender subject
to the trast fund provisions of Section. 13 of the New York Lien Law. This means that 1 will: {a) hold all
amounis which T recelve and which I have a righi to receive from Lender under ihe Note 2s a trust fund;
and (b) use those amounts to pay for "Cost of Improvement" (as defined in Section 13 of the New York
Lien Law) before 1 use them for any other purpose. The fact thal I am holding those amounts as a trust
fund means that for any building or other improvement located on ihe Property 1 have a spectal
responsibility under ihe law to use the amount in the manner described in this Section 24.

25. Borrower's Statement Regarding the Property [check box as applicable).

This Security Instrument covers real property impraved, or to be improved, by:a one or two
family dwelling only.

This Security Instrument covers real property principally improved, or to be improved, by one
or more structures containing, in the aggregate, not more than six residential dwelling units with
each dwelling unit having its own separate cooking facilities.

This Security Instrument does not cover real property improved as described above.

mos
vate
Page. 15 of V7. Form 9033 1/01

EXHIBIT 3

 
 

BY SIGNING BELOW, I accept and agree to the promises and agreements contained in pages 1
through 17 of this Security Instrument and in any Rider signed by me and recorded with it.

Witnesses:

 

 

 

 

Page 16 of 17 Form 3033 4/01

EXHIBIT 3
STATE OF NEW YORK, (Ve st chester County ss:

On the 23 day of Je} Ly Dee before me, the undersigned, an beg
public in and for said slate, personally appeared “ Ad aede SAntias ¢ pepe frac OfMer fat aye

%

personally known 40 me or proved fo me on the basis of satisfactory evidence to be the individual(s} whose
name(s) is/are subscribed to the within instrument aad acknowledged to me that he/she/they executed the
same in his/her/thelr capacity(ies), and that by his/her/their signaiure(s) on the instrament, the
individual(s}, or the person upon behalf of which the individual(s) acted, execeted the instrument.

Notary Public

Tax Map Information: ESTHER M. BECHER
Notary Public, State of New York

n and Cour
Commiasion Expires vane 8

0¢

Page 17 of 47 Form 3033 1/04

   

EXHIBIT 3
Title No. SKY-3755

EDULE
THE LAND REFERRED TO IN THIS POLICY IS DESCRIBED AS FOLLOWS:

ALL that certain plot, piece or parcel of land, situate, lying and being in the Village of
Briarcliff Manor, Town of Ossinging, County of Westchester and State of New York,
bounded and described as follows:

BEGINNING at a monument at the intersection of the easterly line of the new Sleepy
Hollow Road with the northerly line of Long Hill Road, said monument being the
southwesterly corner of the herein described premises, .

RUNNING THENCE northerly alovig the easterly side of Sleepy Hollow Road as the
same bears-to the left along the are of a circle having a radius of 785.42 feet a, a distance
along said curve of 124.34 feet toa monument; ,

THENCE stiil along the easterly side of Sleepy Hollow Road, north Tdegrees 15 minutes
20 seconds west 122.55 feet to a cross on a fock in the stone wall and to the property of
larid of John J. Shea; ;

THENCE RUNNING the following courses and distances along land of Shea north 82
degrees O1 minutes 30 seconds east 55.67 feet, north 81 degrees 25 minutes east 187.80
feet to the northeast corner of the herein described premises,

THENCE south 27 degrees 57 minutes 50 seconds east 51.74 feet, south 24 degrees 14
minutes east 43.01 feet; south 23 degrees 01 minutes east 22.56 feet, south 24 degrees 58
minutes 50 seconds east 118.93 feet to the northerly line of Long Hill Road; and

THENCE along the north line of Long Hill Road the following 7 course sand distance,
South 64 degrees 13 minutes west 18.35 feet;

South 71 degrees 32 minutes 50 seconds west 30,23 feet,

South 77 degrees 43 minutes 50 seconds west 54,86 feet;

South 81 degrees 05 minutes 20 seconds west 43.32 feet;

South 80 degrees 03 minutes 40 seconds west 99.28 feet;

South 79 degrees 20 minutes 10 seconds west 52.90 feet;

South 80 degrees 05 minutes 40 seconds west 29.47 feet to the comer, at the point or

place of BEGINNING.
Us Flos

EXHIBIT 3
V

"CONSOLIDATED ADJUSTABLE RATE NOTE — This ‘Note amends end restates in their entirety, and ts given in
substitution for, the Notes described in Exhibit A of the New York Consolidation, Extension, and Modification

Agreement dated the same date as thus Note "

InterestFirst™ ADJUSTABLE RATE NOTE

( One-Year LIBOR Index (As Published In The Wai! Street Journa/-Rate Caps)

THIS NOTE CONTAINS PROVISIONS ALLOWING FOR A CHANGE IN MY FIXED INTEREST
RATE TO AN ADJUSTABLE INTEREST RATE AND FOR CHANGES IN MY MONTHLY
PAYMENT THIS NOTE LIMITS THE AMOUNT MY ADJUSTABLE INTEREST RATE CAN
CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE | MUST PAY °

July 21, 2006 Valley Stream New York
[Date} [City? {State

353 SLEEPY HOLLOW ROAD, BRIARCLIFF MNK, NY 10510-2138
[Property Address}
1 BORROWER'S PROMISE TO PAY
In return for a Ioan that I have received, ] promiseio pay US $1,460,006 00 {this amount ts called
“Principal"), plus interest, to-the order of Lender Lender is CrtsMortgage, Inc

I will make all payments under this Note in the form of cash, check or money order
I understand that Lender may transfer this Note Lender or anyone who lakes this Note by transfer and who Is entitled
lo recelve payments under thls Note is cafled the "Note Holder *

2 INTEREST
interest will be charged on unpald principal until the full amount of Principal has been pald 1 will pay interest at a
yearly rate of 6250 % The Interest rate I wil! pay may change in accordance with Section 4 of this Note

The interest rate required by this Section 2 ard Section 4 of this Note ts the rate | will pay both before and after any
default described In Section 7{B) of this Note

3. PAYMENTS

{A} Tume and Place of Payments

1 will make a payment on the first day of every month, beginning on © September 1, 2006 Before the
First Principal and Interest Payment Due Date as described in Section 4 of dus Note, my payment will consist only of the
interest due on the unpald principal balance of this Note Thereafter, I will pay principal and interest by making a payment
every month as provided below

| will make monthly payments of principal and interest begining on the First Principal and Interest Payment Due Date
as described in Section 4 of this Note I will make these payments every month until 1 have paid all of the principal and
interest and any other charges described below that I may owe under this Note Each monthly payment will be applied as of
Its scheduled due date, and if the payment includes both princtpal and Interesi, t will be applied to interest before Principal
If, on August 1, 2036 _ Ist! owe amounts under thts Note, I will pay those amounts Ia full on that

date, which Is called the “Maturity Date ”
I wili make my monthly payments at 1000 Technology Drive, O° Fallon, MO 63368-2249

or at a different place if required by the Nole Holder

(B} Amount of My Initial Monthly Payments

My monthly payment wall be in the amount of US $ 7,604 17 before the First Principal
and Interest Payment Due Date, and thereafier will be in an amount sufficsent to repay the pnnctpal and Interest af the rate
determined as described in Section 4 of this Note in substantlally equal tnstaliments by the Maturity Date The Note Holder
wiil noulfy me pricr to the date of change In montily payment

iC) Monthly Payment Changes

Changes In my monthly payment will reflect changes In the unpaid principal of msy loan and in the interest rate that 1
must pay The Note Holder will determine my new Interest rate and the changed amount of my monthly payment in
accordance with Section 4 or 5 of this Note

 
 

PILL heres t Tarest First ADJUSTABLE RATE NOTE - WSJ ONE-YEAR LIBOR INDEX - Single Farnly - Fannie Mee Uniform Inetnument
Be-170n az19} 01 Form 3530/4 #01

VIP Mortgage Sottueng (200521 7291
Page 1 of 5 CiuMongage 06/37/2006 V1

 

EXHIBIT 4
4 ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A} Change Dates

The initlal fixed interest rate 1 will pay will change to an adjustable interest rate on the first day of August, 2011

, and the adjustable interest rate I will pay may change oni thal day every !2th month thereafter

The date on which my initial fixed interest rate changes to an adjustable interest rate, and each date on which my adjustable
interest rate could change, Is called a "Change Date *

(B) The Index

Beginning with the first Change Date, my adjustable Interest rate will be based on an Index The “Index” ts the average
of interbenk offered rates for one-year U § dollar-denominated deposits in the London market ("LIBOR"), as published in
The Wall Street Journal The most recent Index figure available as of the date 45 days before each Change Date is called the
“Current Index *

If the Index is no longer available, the Note Holder will choose a new index that 1s based upon comparable
information The Note Helder will give me nouce of this cholce

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding Two & 25/100

percentage points { 2250  %) to the Current Index The Note Holder will

then round the result of this addition to the nearest one-eighth of one percentage point {0.425%} Subject to the mits stated
tn Section 4{D) below, this rounded amount will be my new interest rete until the next Change Date

The Note Holder will then determine the amount of the monthly payment that would be sufficient 10 repay the unpald
principal that I am expected to owe af the Change Date in full onthe Maturity Date at my new interes! rate In substanually
equal payments The resuli of this calculation will be tie new amount of my monthly payment

(D) Lumuts of Interest Rete Changes

‘The interest rate I am required to pay at the first Change Date will wot be greater than 11 250 % or less
than 2250 % Thereafler, my adjustable interest rate wil never be increased or decreased on any
single Change Date by more than two percentage polnts from ihe rate of interest J. have been paying for the preceding 12
months My interest rate will never be greater than 1} 250 %

(E) Effective Date of Changes

My new Interest rate will become effective on each Change Date I will pay the amount of my new monthly payment
beginning on the first monthly payment date afler the Change Date unti! the amount of my monthly payment changes again

(F) Notice of Changes

Before the effective date of sny change in my interest rate and/or monthly payment, the Nolte Holder will deliver or
mail te mea notice of such change The notice will include information required by law fo be given tc me and also the tide
and felephone number of a person who wilt answer any question ] may have regarding the notice

(G) Date of Firs Principal and Interest Payment

The date of my first payment consisting of both principal and interest on this Note (the “First Principal and Interest
Payment Due Date") shai! be the first monthly payment date after the first Change Date
5 BORROWER'S RIGHT TO PREPAY

i have the right to make payments of principal at any time before they are due A payment of principal only is known
as a “Prepayment “ When I make a Prepayment, I will tell the Note Holder in writing that | am doing sa I may not
designate a payment as a Prepayment if I have nol made all the monthly payments due under this Note

I may make a full Prepayment or partial Prepayments without paying any Prepayment charge The Note Holder will
use my Prepayments to reduce the amount of Principal that I awe under this Note However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amounl, before applying my Prepayment to reduce the
Principal amount of the Nate If J make a partial Prepayment, there will be m0 changes In the due date of my monthly
payment unless the Nolte Holder agrees in writing to those changes If the partlal Prepayment Is made during the period
whea my monthly payments consist only of interest, the amount of the monthly payment will decrease for the remaioder of
the term when my payments consist only of interest If the partial Prepayment is made during the period when my payments
consist of principal and interest, my partial Prepeyment may reduce the amount of my montily payments after the first
Change Date following my pardal Prepayment However, any reduction due to my partial Prepayment may be offset by an
Interest rale Increase
6 LOAN CHARGES

If a law, which applies co this loan and which sets maamum Ioan charges, Is finally mterpreted so that the interest oF
other Inan charges collected or to be collected In cosnectlon with this foan exceed the permitted lumts, then (a) any such
loan charge shall be reduced by the amount necessary to reduce the charge to the perrmited Lmut, and (b) any sums already
collected from me that exceeded permitted limits will be refunded to me The Note Holder may choose to make ts refund

G-170n (oz70) 07 Pega 2 of §

 

EXHIBIT 4
by reducing the Principat [ owe under this Note or by making a direct payment to me If a refond reduces Principal, the
reduction will be treated as @ partial Prepayment
7 BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments

if the Note Holder has nol received the full amount of any monthly payment by the end of 15 calendar days
after the date it is due, 1 will pay a late charge to the Note Holder The amount of the charge will be 2000%
of my overdue payment of interest, during the period when my payment Is interest only, and of princtpal and Interest
thereafter 1 will pay this late charge promptly but only once on each late payment

(BH) Defauit
If 1 do not pay the full amount of each monthly payment on the date It is dive, I will be in default

(C) Notes of Default

If Lam in defauli, the Note Holder may send me a written notice telling me that if 1 do not pay the overdue amount by
a certain date, the Note Holder may require me to pay immediately the full amount of Principat that has no! been paid and
ail the interest thal 1 owe on that amount That date must be at feast 30 days afer the date on which the notice is mailed to
me or delivered by other means

(D) No Waiver By Note Holder

Even if, ata time when J am io default, the Note Holder does not require me to pay Immediately In full as described
above, the Note Holder will stilt have the right to do so if I am in default at a later time

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately iit full as described above, the Note Holder will bave the right
to be part back by me for all of Its costs and expenses in enforcing This Nate to the extent not prolibited by applicable lew
Those expenses include, for example, reasonable attorneys’ fees

8 GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing It by first class mail to me at the Property Address above or at a different address if 1 glve the
Note Holder a nollce of my different address

Unless the Note Halder requires a different method, any notice that must be given to the Note Holder under this Note
will be given by malling it by first class mall to the Note Holder at the address stated In Section 3(A) above or.at a different

address [fl am glyen a notice of that different address

¢ OBLIGATIONS OF PERSGNS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obhgated to keep all of the promises made
in this Note, including the promise to pay the full amount owed Any person who Is a guarantor, surcty or endorser of this
Note Is also obligated to do these tangs Any person who takes over these obligations, including the obligations of a
guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in this Note The Note Holder
may enforce lts rights under this Note against each person individually or against all of us together This means that any one
of us may be required to pay all of the amounts owed under this Note

10 WAIVERS

| and any other person who has obligaudns under this Note watve the nghts of Presentment and Notice of Dishonor
“Presentment” means the right (o require the Note Holder ta demand payment of amounts due “Notice of Dishonor” means
the right io require the Note Holter to give notice to other persons that amounts due have not been paid

il UNIFORM SECURED NOTE

This Note is 2 uniform instrument with limited variations in some Jurisdictions In addivon to the protections given to
the Note Holder under this Note, a Mortgage, Deed of Trust, or Securliy Deed (the “Security Instrument"), dated the same
date as this Note, protects the Note Holder from possible losses that might result if T do not keep the promises thal 1 make m
thls Note That Security Instrument describes how and under what conditions I may be required to make ummediate payment
in fall of all amounts I owe under this Note Some of those conditions read as follaws

{A} Untll my initial fixed Interest rate changes to an adjustable interest rate under the terms stated m Section 4 above,
Uniform Covenant 18 of the Secunty Instrument shall read as follows

Fonn 35 é

-170N 40240} 01 Page 3 of 5 ay
CitiMorigage 06/1/2006

EXHIBIT 4
Transfer of the Property or a Beneficoal Interest nm Borrower As used {nu this Sectlon 18, “Interesi in the
Property" means any legal or beneficial Interest in the Property, including, but not limited to, those benefictal
Interests transferred In a bond for deed, contract for deed, installment sales contract or escrow agreement, the
intent of which Is the transfer of ttle by Borrcwer at a future date to a purchaser

If al or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is nol a
natural person and a beneficlal interest In Borrower ts sold or transferred) without Lender's prior written-consent,
Lender may require immediate payment in Full of all sunts secured by thls Security Instrument However, this
option shall not be exercised by Lender if such exercise !s prohibited by Applicable Law:

IF Leader exercises this option, Lender shall give Borrower nolice of acceleration The notice shall provide a
period of aot less than 30 days from the date the notice Is gtven in accordance with Section 15 within which
Borrower must pay all sums secured by this Security Instrument If Borrower faiis to pay these sums prior fo the
expiration of this period, Lender may invoke any remedies permitted by this Securlty Instrument without further
notice ar demand on Borrower

(B} When my iniifal fixed Interest rate changes te an adjustable interest rate under the terms stated in Sectlon 4 above,
Uniform Covenant 18 of the Security Instrument described in Sectlon E1{A) above shall then cease to be in effect, and
Uniform Covenant 18 of the Security Instrument shall instead read as follows

Transfer of the Property or a Beneficial interest m Borrower As used in this Section 18, “Interest in the
Property“ means eny legal or beneficial interest in the Property, Inckuding, but not limited to, those beneficial
Interests wansferred in a bond for deed, contract For deed, installment sales contract or escrow agreement, (he
intent of which Is the transfer af ttle by Borrower at a future date (¢ a purchaser

If all or any part of the Property or any Interest in the Property Is sold or transferred (or if Borrower is not a
natural person and a beneficlal interest In Borrawer is sold-or transferred) without Lender's prior written consent,
Lender may require immediate payment in full of all sums secured by this Security Instrument However, this
optlon shall net be exercised by Lender Hf such exercise is problblted by Applicable Law Lender also shall not
exercise this option if (a} Borrower causes to be submitted to Lender information required by Lender to evafuate
the Intended transferee as if a new loan were being made to the transferee, and (b) Lender reasonably determines
that Lender's security will not be impaired by the loan assumption and thal the risk of s breach of any covenant or
agreement in this Security Instrument is acceptable io Lender

To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condiilon to Lender's
consent to the loan assumption Lender also may require the transferee la sign an assumption agreement thai [s
acceptable to Lender and that obligates the transferee fo keep all the promises and agreements made in the Note
and in this Security Instrument Borrower will continue lo be obligated under the Note and this Security
Instrument unless Lender releases Borrower in writing

If Lender exercises the optlon to require lmediate payment in full Lender shall give Borrower notice of
acceleration The notice shall provide a period of not less than 30 days from the date the notice és glven in
accordance with Sectlon 18 withln which Borrower must pay all sums secured by thls Security Instrument If
Borrower fails to pay these sums prior to the expiration of thls period, Lender may invoke any remedies permitted
by this Security Instrument without further notice or demand on Borrower

G-170Nn (O210 07 Page 4 of 5

 

EXHIBIT 4
 

 

AA \ a (Seal)

 

 

ar ua
(Siga Origa) Only)
-170N 2101 Poye Sof § Form $530 41/04
ClitMortwoge 06/17/2008 VI

EXHIBIT 4
 

Control Number

462420860

 

Instrument ‘Type

RAG

WESTCHESTER COUNTY RECORDING AND ENDORSEMENT PAGE
(THIS PAGE FORMS PART OF THE INSTRUMENT)
*** DO NOT REMOVE ***

THE FOLLOWING INSTRUMENT WAS ENDORSED FOR THE RECORD AS FOLLOWS:

TYPE OF INSTRUMENT: RAG - REGISTERED AGRE
TOTAL PAGES: 38

FEL PAGES: 38

RECORDING FEES

EMENE

   

MORTGAGE TAXES

 

 

 

 

 

 

STATUTORY CHARGE $6.00 MORTGAGE DATE 7/21/2006

RECORDING CHARGE $114.00 MORTGAGE AMOUNT $0.00

RECORD MGT. FUND $19.00 EXEMPT

RP 5217 $0.00

TP-584 $0.00 COUNTY TAX $0.00

CROSS REFERENCE $1.00 ae PAX a

MISCELLANEOUS $5.00 ADDITIONAL 30,00

TOTAL FEES PAID $145.00 MTA $0.00
SPECIAL $0.00

TRANSFER TAXES

CONSIDERATION $0.00 TOTAL PAID $0.00

‘TAN PAID $0.00 SERIAL NUMBER: CX31391

TRANSFER TAX # DWELLING: 1-6 Family

 

 

RECORDING DATE: 9/19/2006
TIME: 12:22:00

| WITNESS MY HAND AND OFFICIAL SEAL |
i

TIMOTHY C. IDGNT
WESTCHESTER COUNTY CLERK

THE PROPERTY IS SITUATED IN
WESTCHESTER COUNTY, NEW YORK IN THE:

TOWN OF OSSINING

 

Record & Return to:
CITIMORTGAGE INC
PO BON 790021

 

ST LOUTS, MO 63179

 

EXHIBIT 5

 
 

 

P&S

So

Return To:

CitiMortgage, Ine.

Attn: Document Processing
P.O. Box 796021

St. Louis, MO 63179-0021

Prepared By:

CitiMortgage, Inc.

1000 Technology Drive

O' Fallon, MO 63368-2240

aaa [Space Above This Line For Recording Data]

CONSOLIDATION, EXTENSION, AND MODIFICATION AGREEMENT

 

 

WORDS USED OFTEN IN THIS DOCUMENT

(A) “Agreement.” This document, which Is dated July 21, 2006 and
exhibits and riders attached to this document will be called the " Agreement.”

(8) "Borrower." J. MARK SANTIAGO, and ADELINE OLMER SANTIAGO, Tenants in

Entirety

will be called "Borrower" and sometimes “I* or "me. " Borrower's address is 353 Sleepy Hollow Rd,
Briarcliff Manor, NY 10510
(C) “Lender.” CitiMortgage, Inc.

will be called "Lender" and sometimes “Note Holder." Lender Is a corporation or assoclatlon which exisis
under (he laws of New York . Lender's
address [s 1000 Technology Drive, O' Fallon, MO 63368-2240

(D} "Mortgages." The mortgages, deeds of Irust, or other security instruments and any additonal
security instrements and related agreements (such as assigiments, exfensions, modifications, or
consolidations of mortgages} identified In Exhibit A to this Agreement-will be called the "Mortgages."

) “Note Halder.” Lender of anyone who succeeds-to Leader's eights under this. Agreemeny and
ai enililed to recelve the payments T agree to. make wnder (hls Agecement may be called, the “Note
older.”

{F) "Notes," The Notes which are Jdentlfied In Exhibit A to this Agreement, and which are secured
by the Mortgages, will be called the “Notes.”

Sectlon: Block: Lot: Unit:

ERISION, AND MODIFICATION AGREEMENT - Single Family. Form 9472 1/04
AS TRMENT {rev, 5/01)

  
  

NBW YORK CONSOLIDATION, Bt
Fannla Mae/Freddia Mac: UNIFORM

Gap -250RKNY) (0506)
Page 1 of 7
YMP Marigage Solutions, inc. {4G0)

EXHIBIT 5

 

a
ie

 
 

 

(G) "Property." The property which {s described in the Mortgape(s) and In Exhibit B (Property
Description} to this Agreement, will be called the "Property." The Property is located at:
353 SLEEPY HOLLOW ROAD
[Street]

BRIARCLIFF MNR ' Westchester '
[City] WCounty]

NY 10$10-2138
[Stete and Zip Code]

1 promise and { agree with Lender as follows:

1. BORROWER'S AGREEMENT ABOUT OBLIGATION UNDER THE NOTES AND
MORTGAGES
Lagree to tuke over all of the ubligallons under the Notes and Mortgages as consolidated and modified
by this Agreement as Borrower, This meaas that | will keep all of the promises and agreements made tn the
Notes and Morigepes even [some other person made those promises and apreements before me. The total
unpald principal balance of the Noles ts U.S. $ 1,460,000.00 of this amount,
U.S. $16,000.00 was advanced to me (or for my account) immediately prior to this

consolidation.
FATA ee eee aaa enter snd 1 are rombuning Int one sel of sghs and obligations all
3 reement, et end E are combining Into one set and obilga

of the promises and agreements stated tn the Notes and Mortgages Including any earller agreements whith
combined, modified, or extended rights and obligations under any of the Nutes and Mortgages. This means
that all of Lender's eights in the Property ere combined so that aoder the law Lender has ane morigege and
1 have one ipan obligation which J pay #5 providei ia this Agreement. This combining of notes and
mortars Is known as 3 “Consolidation.

B) In dhe event Giat Exhibit A inditates that all of the Notes and Mortgages have already been
combined by a previous agreement, then Lender and I agree to change ihe terms of Section Il, paragraph
(A} of this Agreement to the following:

Leader and 1} agree that all of the promilses and agreements stated in the Notes and
Mortgages « Including any earlier agreements which combined, modified, or extended
sights and oblipations under any of the Notes and Mortgages -- have been combined Into
ane set of rights and obligations by an earlier agreement which is eeferred io In Exhibly
A. This means that alt of the Lender's rights inthe Property have already been combined
sy that ender the law Lerider already has ane mortgage and | have ane loan abllgatlon
which 1 wil! pay as provided in this Agreement, The combiilng of notes and morigages fs

known as a "Consolidation."

Il, AGREEMENT TO CHANGE TERMS OF THE CONSOLIDATED NOTE

Lender and 1 agree thal the ierms of the Notes are changed ard restated to be the terms of the
“Consolidated Note” witieh is attached to this Agreement as 4¢ C, The Cansulidated Note contains the
termis of payment for the amounts that | owe to Note Helder. 1 agree te pay the amounts due under the
Notes in accordance with the terms of the Consoildated Note. The Cansoliduted Note will supersede all
terms, covenaats, and provisions of the Notes.
IV. AGREEMENT TO CHANGE TERMS UF THE CONSOLIDATED MORTGAGE

Lender and I agree that the terms of (he Morigages are changed and restated to te the fenas of the
“Consolidated Mortgage which is attached tu this Agreement as Exhiblt D, The Consolldated M
secures the Consolidated Note and will constitute in law a single liew upon the Property. I agree fo be
hound by the terms set forth In the Consolidated Mortgage which will supersede all terms, covenants, and
provisions of the Morigages. .

   

‘ohn 3472 1704 (rev. 5/04)

CBD, -B50RINY) (0506) Page Zot?
CittMorigage OB/1 7/2006 Vi

EXHIBIT. 5

 
 

 

V. NO SET-OFF, DEFENSES

1 agree that I have no right of set-off or counterclaim, or any defense to the obligations of the
Consolidated Note or the Consolidated Morigage,
VI. BORROWER'S INTEREST IN THE PROPERTY

| promise that ] am the lawful owner occupying the Property and that i have the right to consolidate,
modify, and extend the Notes and Mortgages.
VIL. WRITTEN TERMINATION OR CHANGE OF THIS AGREEMENT

This Agreement may not be terminated, changed, or amended except by a wrllten agreement signed
by the party whose rights or obligations are belng changed by that agreement,
VIILOBLIGATIONS OF BORROWERS AND OF, PERSONS TAKING OVER BORROWER'S OR

LENDER'S RIGHTS OR OBLIGATIONS

If more than one person signs this Agreement as Borrower, each of os is fully and personally
obligated to keep all of Borrower's promises and obligations contalned in this Agreement. The Note
Holder may enforce {ts rights under this Agreement against each of us indlyldually or against all of us
together. = -
The terms of the Consolidated Note and the Consolidated Morigage may noi allow any person to take
over my rights or obligations under this Agreement. Lender and I'agree thal if any person is permitted to
jake aver my rights and obligations under this Agreement, that person wil} have all of my rights and will
be obligated to keep all of my promises and agreements made in this Agreement. Simllarly, any person
who. takes over Lender's rights or obligations under this Agreement will have all of Lender's rights and
will be obligated to keep all of Lender's agreements made in this Agreement.
1X. LIEN LAW

| will receive all amounts lent to me by Lender subject to the trust fund provisions of Section 13 of
the New York Lien Law. This means that I will: (A) hold al) amounts which ] recelve and which I have a
right to recelve from Lender ander the Consolidated Nate as a “trust fand;" aad (B} use those amounts to
pay for “cost of improvement” {as defined in the New York Lien Law) before | use them for any other
purpose, The fact that I am holding those amounts as & “trust fund" means that for any bullding or other
improvement located on the Property I have « special responsibility under the aw to use the amount in the
manner described In this Section TX.
X TYPE OF PROPERTY

Check box({es) as applicable.

[J this Agreement covers real property principally improved, or lo be improved, by one or more
stroctures containing, In the aggregate, not more chan six (6) residential dwelling unlts with each
dwelling unit having {is own separate cooking facilitles.

‘This Agreement covers real property improved, or to be improved, by a one (1) or two (2) family
dwelling.

CJ This Agreement does not caver real property improved as described above.

  

GD -B50R(NY) (0506) Page 3 of 7 votn 3172 1/01 (rev. 5/04)

CiilMorigage 06/17/2006 V1

 

EXHIBLLA
 

 

By signing this Agreement, Lender and 1 agree to all of the above.

Notwithstanding Paragraph VIII, Lender acknowledges thal Adeline Olmer Santiago will not be personally
liable for repayment of the loan but is signing below io grant a security interest in the Property.

CitiMortgage, Inc.
- Lender

 

ne

ideline Olmer Santiago

 

BD, s50RINY) (0808) Pape 4 of 7 Form 3172 1/01 (rev. 5/04}
ClliMortgage 06/17/2006 V1

EXHIBIT S

 
 

 

STATE OF New york, KJUY Uae County ss:
Gn the a \ day « July ID before me, the undersigned, 2 nolary

public In and for said stale, personally appe
JT work Sathvaao
AdUine Olmer Qantvop

personally known to me or proved to me on the basis af satisfactory evidence (o be the Indlvidual{s) whose
name(s} is/are subscribed to the within instrument and acknowledged to me thal he/she/they executed the
same in his/her/their capactty(ies), and that by his/her/their sipnature(s} on the instrument, the
individual(s}, or the person upon behalf of which the individual(s) acted, executed the Instrument,

LESLIE RAYMOND
Notary Public, Stata of New York Notary Pubile ih
No. OTRAG103946

Qualified in Nassau County
Commission Expires January 12, 20 OY

 

STATE OF NEW YORK, ~fA SZ.Oy County ss:

On the 2 ( day of Tol 9 200 & before me, the undersigned, = nolary
public in and for sald state, personally appeared

Au fcOn PLAS Bn

personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s} is‘are subscribed to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/thele capacity(fes}, and that by his/her/thelr signature(s} on the Instrument, the
individual(s), or the person upon behalf of which the individual(s) acted, executed the instrument,

 

Notary Public
Notary Publi, State of New York
No. O1LA6031744
Qualified in Nassau Courity
Gormission Expires October 12, 20 OF
Tax Map Information:
GD -s50RNY) {0506} Page § of 3 Form 3472 1/04 (rev. 5/01)

CttlMortgage 06/17/2006 V1

EXHIBITS wine
 

 

Exhibit A
(List of Mortgages, Notes and Agreements)

(1)The mortgage given by J. Mark Santiago and Adeline Olmer Santiago to and dated
July 21, 2006 in favor of CitiMortgage, Inc. securing the original principal amount of
U.S. $10,000.00. This Mortgage is on a Fannie Mae/ Freddie Mac Security Instrument
and-(wie-tecorded-4 inthe-Gounty-Cleeks- efiice-e

——_-—~State-of New Yerle-at Beok/Liber 7 Page will be
recorded together with this Agreement. (Strike and complete as appropriate.) Which
mortgage secures the note dated 07/21/2006 for $10,000.00.

    

 

 

(2) The mortgage given by J. Mark Santiago and Adeline Olmer Santiago to
CitiMortgage, Inc. in the amount of $1,450,000.00, dated 07/23/2004, recorded
09/07/2005, in Control number 452410202 in Westchester County Records. Which
mortgage secures the note dated 07/23/2004 for $1,450,000.00, At which time all
mortgage taxes and all mortgage recording taxes were paid in the amount of $18,820.00,

The outstanding principal balance is $1,450,000.00.

 

3 o_o iger le
ft Fw il wy
and-dated in-favor-of-
Fhe Merigagesvas ded-on
© TU Sd RAST RS

 

 

Initials? Z
Page 6 of 7 Form 3172 1/01 (tev. 5/01)

EXHIBITS

 
 

 

 

af mMate-ot
ae
At-this daterthe-unpaid prineipal-belanee- seoured-by this Mortgage is-U-6-$

 

iit iyo

Poge? of ? Peagi72 1/01 (ex 5/01}

EXHIBIT 5
 

 

Schedule A Description .

eye \ 5 fel
Tite Number 104066-CIWE j i ts : i

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Village of Briarcliff Manor, Town of Ossining, County of Westchester and State of
New York, bounded and described as follows:

 

BEGINNING at a monument at the intersection of the easterly line of the new
Sleepy Hollow Road with the northerly line of Long Hill Road, said monument
being the southwesterly corner of the.herein described premises,

RUNNING THENCE northerly along the easterly side of Sleepy Hollow Road as
the same bears to the left along the arc of a circle having a radius of 785.42 feet,
a distance along said curve of 124.34 feet to a monument;

THENCE still along the easterly side of Sleepy Hollow Road, North 7 degrees 15
minutes 20 seconds West 122.55 feet to a cross on a rock in the stone wall and
to the property of land of John J. Shea;

THENCE the following courses and distances along land of Shea North 82
degrees 01 minutes 30 seconds East 55.67 feet, North 81 degrees 25 rninutes
East 187.80 feet to the northeast corner of the herein described premises;
THENCE South 27 degrees 57 minutes 50 seconds East 51.74 feet, South 24
degrees 14 minutes East 43.01 feet, South 23 degrees 01 minutes East 22.56
feet, South 24 degrees 58 minutes 50 seconds East 118.93 feet to the northerly
line of Long Hil! Road, and

THENCE along the North line of Long Hill Road the following 7 courses and
distance:

South 64 degrees 13 minutes West 18,35 feet;

South 71 degrees 32 minutes 50 seconds West 30.23 feet,
South 77 degrees 43 minutes 50 seconds West 54.86 feet;
South 81 degrees 05 minutes 20 seconds West 43.32 feat;
South 80 degrees 03 minutes 40 seconds West 99.28 feet:
South 79 degrees 20 minutes 10 seconds West 52.90 feet;

South 80 degrees 05 minutes 40 seconds West 29.47 feet to the corner, at the
point or place of BEGINNING.

EXHIBITS

 
ee rrererirtitiiimiasntnin inte nimi erect

NOTE
July 21, 2006 Valley Stream New York
{Date} ICity} [State]

353 SLEEPY HOLLOW ROAD, BRIARCLIFF MNR, NY 10516-2138
[Property Address}

| BORROWER'S PROMISE TO PAY
In return for a loan that I have received, 1 promise to pay US $10,000 00 {this ameunt Is called "Principal"),

plus interest, to the order of the Lender The Lender fs CitiMortgage, Inc

i will make all payments under this Note in the form of cash, check or money order
I understand that the Lender may transfer this Note The Lender or anyone who takes this Note by transfer and wha fs
entitled to recelve payments under this Note ts called the "Nolte Holder *

2 INTEREST .
Interest will be charged on wnpiid principal until die full amount of Principal has been paid 1 will pay interest at 3 yearly
%

rateof 6 250
The Interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section 6(B)

of this Nate

3 PAYMENTS
(A} Time and Place of Payments
I will pay principal and interest by making a payment every month
{ will make my monthly payment on the First day of each month beginning on September, 2006 ] wiil

make these payments every month until} I have paid all of the principal and interest and any other charges described below that 1
may owe under this Note Each monthly payment wall be applied as of ls scheduled due date and will be applied ta Injerest
before Principal IF, on August 1, 2036 . L still owe amounts under this Note, | will pay those amounts in full on
thal date, which is called the "Maturity Date ~
I will make my monthly payments at 1000 Technology Drive, O' Fallon, MO 63368-2240
or at a cbfferent place if required by the Note Holder

(B) Amount of Monthly Payments
My monthly payment will be In the amount of US $ 61 57

4 BORROWER'S RIGHT TO PREPAY

I have the right to make payments of Principal at any bme before they are due A payment of Principal only is known as-a
“Prepayment ” When I make a Prepayment, I will tell the Note Holder in wnting. that I am doing so I may not designate a
payment ax a Prepayment if I bave not made all the monthly payments due under the Note

Y may make a full Prepayment or partial Prepayments without paying a Prepayment charge The Note Holder will use my
Prepayments to reduce the amount of Principal that J owe under tus Note However, the Note Holder may apply my
Prepayment fo the accrued and uopaid Interest on the Prepayment amount, before applying my Prepayment to reduce: the
Principal amount of the Note If I make a partial Prepayment, there will be no changes m the due date or in the amount of my
monthly payment unless the Note Holder agrees in writing to those changes

NEW YORK FIXED RATE NOTE Single Famidy Fannie Mae/Preddie Mac UNIFORM INSTRUMENT
Amendad for NY Consolidated Note .

Gop, s50NGARINY) Form 3233 1401
VM? MORTGAGE FORMS jB0}$27 F284

Page 1 od neuats

 

EXHIBIT 6
5 LOAN CHARGES

If a Jaw, which applies (o this loan and which sets macimum Ipan charges, is finally interpreted so that the interest. or other
loan charges collected of to be collected in connection with this loan exceed the permitted limits, then {a} any such loan charge
shall be reduced by the amount necessary to reduce the charge io the permitted limit, and (b) any sums already collected from
me which exceeded permitted limits will be refunded fo me. The Note Helder may choose to make this refund by reducing the
Principal J owe under this Note or by making 2 direct payment to me Ifa refund reduces Principal, the reductlon will be treated

as a pattlal Prepayment

& BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If (be Note Holder has not received the full amount of any monthly payment by the end of 15 calendar days
after the date it is due, I will pay 2 late charge to the Note Holder The amount of the charge wiil be 2 000 % of
my overdue payment of principal and Interest 1 will pay this late charge pramplly but only once on each late payment

(8) Default
Hf 1 do not pay the Full amount of each monthly payment on the date it is due, 1 will be m defaull

(C} Notice of Defauit
Hf Tam in default, the Note Holder may send me 2 writien notice telling me that if I do not pay the overdue amount by a

certain date, the Note Holder may require me to pay immediately the full amount of Principal which hes not been pad and ail
the interest thal ] owe on that amount That dafe must be at least 30 days after the date on which the notice ts malled to me or
delivered by other nteans

(D) No Warver By Note Holder
Even if, at a Ume when I am in default, the Note Holder does not require me to pay Immedlatcly in full as described

ebove, the Note Helder will stifl have the right to do so If 1 am in default al a later time

{E) Payment of Note Holder's Costs and Expenses
If the Note Holder has requlred me to pay immediately in full as described above, the Noie Holder will have the right to

be paid back by me for all of jis costs and expenses ln enforcing this Note to the extent mot prohibited by applicable law Those
expenses include, for example, reasonable attorneys’ fees

7 GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be pven by
delivering it or by mailing 4 by first class mail to me at the Property Address above or.a{ a different address if [ give the Note
Holder a notice of ory different address

Any notice that must be given to the Note Holder under this Nete wil! be given by delivering it or by mailing it by first
tlass mail io ihe Note Holder at the address stated in Section 3{A)} above or at a different address if I am piven a nalice of that

different address

& OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs Us Note, each person ts fully and personally obligated to keep #ll of the promises made in
this Note, including the promise {o pay the full amount owed Any person who Is a guarantor, surety or endorser of this Note ts
aso obligated to do these things Any person whe takes over these obligations, including the obligations of a guaranter, surety
cr endorser of this Note, is also obligated to keep all of the promises made in us Note The Note Holder may enforce its rights
under this Note against each person individually or against all of us together Thes means that ary one of us may be requured fo
pay all of the amounts owed under this Note

9 WAIVERS
I and any other person who has obligations under this Note waive the nghts of Presentment and Note of Dishonor

“Presentment” means the right io require the Note Holder to demand payment of amounts due “Nolice of Dishonor” means the
ght to require the Note Holder to give notice to other persons that amounts due have nol been paid

CS 5ONGAPINY} Page 2 of 3

Form

CitiMortgage 06/17 Vi

EXHIBIT 6
10 UNIFORM SECURED NOTE
This Note ts 8 uniform instrument with Imited variations In some jurisdictions In addition to the protectlons given to the

Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"), dated the same date as
this Note, protects the Note Holder from possible losses. which might result if 1 do not keep. the promises which | make in this
Note That Security Instrument describes how and under what conditions I may be required to make Immediate ‘payment in full
of all emounts | owe under thls Note Some of those condliions are described as follows
Lender may require tmmediate payment ln full of all Sums Secured by this Security Instrument if all or
any part of the Property, or if any right ln the Property, is sold or transferred without Lender's prior written
permission If Borrower is not a natural person and a beneficial interest in Borrower ts sold or transferred
without Lender's prior written permission, Lender also may require immediate payment in full However, this
aption shall not be exercised by Leader if such exercise is prohibited by Applicable Law
If Lender requires Immediate payment tn full under this Section 18, Lender will give me a notice which
states this requirement The notice will give me al Jeast 30 days to make the required payment The 30-day
petiod will begin on the date-the notlce is given to me in the manner required by Section 1§ of thls Security
Instrument If 1 do not make the required payment during that period, Lender may act to enforce ils rights
under this Security Instrument without giving me any further notice or dernand for payment

WITNESS THE HAND(S) AND SEAL(S} OF THE UNDERSIGNED

a PA Se 2

} Mark Sante Borrower

(Sign Orugnal Only)

Form 3239 1/04

C2 S50NGARINY) Pays of 3
ChiMorigage 06/17/2006 V1

EXHIBIT 6
 

Control Number Instrument Type
462420855 MTG

 

WESTCHESTER COUNTY RECORDING AND ENDORSEMENT PAGE
(THIS PAGE FORMS PART OF THE INSTRUMENT)
*** DO NOT REMOVE **#

 

THE FOLLOWING INSTRUMENT WAS ENDORSED FOR THE RECORD AS FOLLOWS:
TYPE OF INSTRUMENT: MTG - MORTGAGE

 

 

 

 

 

 

 

 

 

 

 

FEE PAGES: 26 TOTAL PAGES: 26
RECORDING. FEES . MORTGAGE TAXES

STATUTORY CHARGE $6.00 MORTGAGE DATE 9/2.1/2006
RECORDING CHARGE $78.00 MORTGAGE AMOUNT $10,000.00
RECORD MGT. FUND $19.00 EXEMPT Yes
RP 5247 $0.00
TP-584 $0.00 COUNTY TAX $25.00
CROSS REFERENCE $0.00 Hal TAX elon
MISCELLANEOUS $0.00 ADDITIONAL $0.00
TOTAL FEES PAID $103.00 MTA — $25.00

SPECIAL $0.00

TRANSFER TAXES .
CONSIDERATION . $0.00 TOTAL PAID $100.00
TAX PAID $0.00 SERIAL NUMBER: CX31389
TRANSFER TAX # DWELLING: 1-2 Family
TIME: 12:22:00 WESTCHESTER COUNTY, NEW YORK IN THE:
TOWN OF OSSINING
WITNESS MY HAND AND OFFICIAL SEAL |
Lote, ;
Taner C. IDONI Record & Return to:
WESTCHESTER COUNTY CLERK CITIMORTGAGE INC
PO BOX 3790021

 

 

ST LOUIS, MO 63179

 

EXHIBIT 7
 

 

Retum To:

CitiMortgage, Inc,

Attn: Document Processing
P.O. Box 790021

St. Louis, MO 63179-0071

Prepared By:

CitiMortgage, Inc.

1000 Technology Drive

0 Fallon, MO 63368-2240

a Above This Lins For Recording Data]

MORTGAGE

WORDS USED OFTEN IN THIS DOCUMENT
{A) "Security Instrument." This document, which fs dated July 21, 2006
together with all Riders to this document, will be called the "Security Instrument.”

De DP Cp

whose address is 353 Sleepy Hollow Rd Briarcliff Manor, NY 10510

sometimes will be called “Borrower” and sometimes simply “I” or “me,”
(C) "Lender." CitiMortgage, Inc.

 

{B) "Borrower." J, MARK SANTIAGO, and ADELINE OLMER SANTIAGO, Tenants in Entirety

wil) be called “Lender.” Lender ts a corporation or association which exists under the laws of
New York . Lender's address is 1000 Technology Drive, 0!

Fallon, MO 63368-2240

oe ee « Singie =, - Fannie Mae/Freddia Mac UNIFORM INSTRUMENT *
CZD_BINY) (0005).03 i
Page 1 of 17 ledelal ad

Veep MORTGAGE FORMS + [00152-7251 i

Form 30323 1/01

 

EXHIBIT. 7

%

1

 
 

 

(D) "Note." The note signed by Borrower and dated July 21, 2006 , will be called
ihe "Note," The Note shows that I owe Lender Ten Thousand

Dollars (U.S. $16,000.00 ) plus Interest
and other amounts that may be payable. 1 have promised to pay this debt in Periodic Payments and to pay
the debt in full by August 1, 2036 :
{E) "Property." The property that is described below in the section titled "Description of the Property,”
will be called the "Property."

(F) “Loan.” The “Loan” means the debt evidenced by the Note, plus interest, any prepayment charges and
late charges due under ihe Note, and all sums due under (his Security Instrument, plus interest.

(G) "Sums Secured.” The amounts described below in the section tiled “Borrower's Transfer to Lender of
Rights in the Property” sometimes will be called the "Sums Secured."

(H) "Riders.* All Riders attached to this Security Instrument that are signed by Borrower will be called
“Riders.” The following Riders are to be slpned by Borcower [check box as applicable]:

LAJ Adjustable Rate Rider {J Condominium Rider - Second Home Rider
‘Low Balloon Rider Planned Unlt Development Rider 1-4 Family Rider
VA Rider Blweekly Payment Rider Other(s) [speclfy]
Schedule A‘

(I) "Applicable Law." All controlling applicable federal, stale and local statutes, regulations, ordinances
and administrative rules and orders {that have the effect of law) as well as all applicable final,
non-appealable, judicial opinions will be called “Applicable Law,"

(J) "Community Association Dues, Fees, and Assessments.* All dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners
association or similar organization wili be called "Community Association Dues, Fees, and Assessments."
(K) "Electronic Funds Transfer." "Electronic Funds Transfer" means any transfer of money, other than
by check, draft, or similar paper instrument, which is initlated through an electronic terminal, telephonic
instrument, computer, or magnetic tape so as fo order, Instruct, or authorize a financial institutlon to debit
or credil at accounl, Some common examples of an Electronic Funds Transfer are point-of-sale transfers
{where a card such as an asset or debit card 1s used at a merchant), automated teller machine (or ATM)
transactions, transfers initlated by telephone, wire transfers, and automated clearinghouse transfers.

(L) "Escrow Items.” Those items that are described in Section 3 will be called “Escrow Items."

(M) *Miscellanecus Proceeds.“ "Miscellaneous Proceeds" means any compensation, settlement, award of
damages, or proceeds paid by any third party (other than Insurance Proceeds, as defined in, and paid under
the coverage described fn Section 5) for: (1) damage to, or destruction of, the Property; {ll} Condemnation
or other taking of all or any part of the Property; (iii) conveyance in Liew of Condernnation or sale to avoid
Condemnation: or (lv) misrepresentations of, or omissions as to, the value and/or condition of the
Property. A taking of the Property by any governmental authority by eminent domain is known as
“Condemnation.”

(N) “Mortgage Insurance." "Mortgage Insurance” means Insurance protecting Lender aginst the
nonpayment of, or defaull on, the Loan,

(0) “Periodic Payment." The regularly scheduled amount due for (i) principal and interest under the
Nate, and (I) any amounts under Section 3 will be called "Periodic Payment."

(P) "RESPA." "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et
seq.) and its implementing regulation, Regulatlon X (24 C.F.R. Part 3500), as they might be amended
from time to time, or any additional or successor legislation or regulalion that governs the same subject
matter. As used in this Security Instrument, "RESPA" refers to all requirements and restricilons thal are
imposed In regard to 2 “federally related morigage loan” even If the Loan do¢} not qualify as a "federally

related mortpave loan" under RESPA. H]
betthabns ae in es
At) (OoUee Paga 2 ef 17 i Form 3033 1/01

CHiMorgege 06/17/2006 V1

  
  

EXHIBIT 7

 
 

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

I mortgage, granl and convey the Property to Lender subject io the terms of this Security Instrument,
This means that, by signing this Security Instrument, I am giving Lender those rights that ere
stated in this Security Instrument and also those rights that Applicable Law gives to lenders who hoid
morigeges on real property. { am giving Lender these rights tc protect Lender from possible losses that
might result if I fail to:
(A) Pay all the amounts thal | owe Lender as stated in the Note including, but not limited to, all renewals,
extensions and modifications of the Note;
(8) Pay, with Interest, amy amounts that Lender spends under this Security Instrument to protect the vatue
of the Property and Lender's rights ln the Property; and -
(C) Keep all of my other promises and agreements under this Security Instrument and the Note.

DESCRIPTION OF THE PROPERTY
1 give Lender rights in the Property described in (A) through (G) belaw:
(A) The Property which is located 21353 SLEEPY HOLLOW ROAD

[Street]
BRIARCLIFF MNR [Clty, Town or Village}, New York 10510-2138 [Zip Code].
This Property is in WESTCHESTER County. It has the following legal

description: see attached

(8) All bulidings and other improvements that are Jocated on the Property described in subsection (A) of
this section; ‘

(C) All rights in other property that I have as owner of the Property described in subsection (A) of this
section, These rights are known as “easements and appurtenances attached to the Property;"

(D) All rights that I have in the land which lies in the streets or roads in front of, or next to, the Property
described in subsection (A) of thts section;

(E) All fixtures that are now or in the future will be on the Property described in subsections (A) and (B)
of this section;

(F) All of the rights and property described In subsections (B) through {E) of this section thal 1 acquire in
the future; and

({G) Al! replacements of or additions to the Property described in subsections (8) through (F) of this section
and ail Insurance Proceeds for foss or damage to, and all Miscellaneous Proceeds of the Property described

in subsections (A) through (F) of this section,
i Form 3033 1/01

|_ ii tabula,
ChilMorigage 06/17/2006 V1

Gann} {0005).03 Page Sof 1?

  

EXHIBIT 7

 
 

 

”

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION
TO DEFEND OWNERSHIP OF THE PROPERTY

I promise that: (A) I lawfully own the Property; (B) I have the right (o morigage, grant and convey
the Property to Lender: and (C) there are no outstanding claims or charges against the Property, except for
those which are of public record.

I give w general warranty of Utle to Lender. This means that f will be fully responsible for any losses
which Lender suffers because someone other than myself has some of the rights in the Property which I
promise that I have. I promise that 1 will defend my ownership of the Property against any claims ef such
rights.

PLAIN LANGUAGE SECURITY INSTRUMENT

This Security Instrument contains promises and agreements that are used in real property security
instruments all over the country, It also contains other promises and agreements that vary In different parts
of the country, My promises and agreements are slated in “plain Janguage.”

COVENANTS

1 promise and f agree with Lender as follows:

1. Borrower's Promise to Pay. J will pay to Lender on ume principal and interesi due under the
Note and any prepayment, late charges and other amounts due under the Note. { will also pay all amounts
for Escrow Items under Section 3 of this Security Instrument.

Payments due under the Note and thls Security Insirument shall be made In U.S. currency. Hf any of
my payments by check or other payment instrument is returned to Lender unpald, Lender may require my

yment be made by: (a) cash; (b) money order: {c) certified check, bank check, treasurer's check or
cashier's check, drawn spon an Institution whose deposits are Insured by a federal agency, instrutnentality,
or entlty; or (d) Electrontc Funds Transfer.

Payments are deemed received by Lender when recelved at the location required in the Note, or at
another location designated by Lender under Sectlon 15 of this Security Instrument, Lender may return or
accept any payment or partial payment if il is for an amount that Is tess than the amount that {3 then due. If
Lender accepts a lesser payrtient, Lender may refuse to accept a lesser payment that I may make in the
fature and does not waive any of its rights. Lender is not obligaied to apply such lesser payments when it
accepls such payments. If interest on principal accrues as if all Periodic Payments had been paid when due,
then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until 1 make
payments to bring the Loan current. If 1 do not do so within a reasonable period of time, Lender will either
apply such funds or return them to me. In the event of foreclosure, any unapplied funds will be applied to
the outstanding principal balance immediately prior to foreclosure. No offset or claim which I might have
now or in the fulure against Lender will relieve me from making payments due under the Note and thls
Securtty Instrument or keeping all of my other promises and agreements secured by this Security
Tastrument.

2. Application of Borrower's Payments and Insurance Proceeds. Unless Applicable Law or this
Section 2 requires otherwise, Lender will apply each of my payments that Lender accepts in ihe following
order:

First, to pay interest due under the Note;

Nexi, to pay principal due under the Note; and

Next, to pay the amounts due Lender under Section 3 of this Security Instrument.

Such payments will be applied to each Periodic Payment in the order in which it became due,
Any remaining amounts will be applied as follows:

First, to pay any late charges;

Next, to pay any other amounts due under this Security Instrument; and-

Next, to reduce the principal balance of the Note.

| a Ly Anes
A O(NT} {0005}.03 Page 4 of 17 Form 3033 1/04

ClitMorigage 0/17/2008 V1

EXHIBIT_Z

 
 

 

If Lender receives a payment from me for a late Periodic Payment which Includes a sufficient amoun|
to pay any late charge due, the payment may be applied to the late Periodic Payment and the late charge. If
more than one Perfodic Payment is due, Lender may apply any payment recelved from me: First, to the
tepayment of the Periodic Payments that are due if, and to the extent thal, each payment can be pald in
full; Next, to the extent thal any excess exists after the payment Js applied to the full payment of one or
more Periodic Payments, such excess may he applied to any Jate charges due.

Voluntary prepayments will be applied as follows: First, to any prepayraent charges; and Next, as
described in the Noite.

Any. application of payments, Insurance Proceeds, or Miscellaneous Proceeds to principal due under
the Note will not extend or postpone the due date of the Perlodic Payments or change the amount of those
payments.

3. Monthly Payments For Taxes And Insurance,

{8) Borrower's Obligations.

I will pay to Lender all amounts necessary to pay for taxes, assessments, water charges, sewer rents
and other similar charges, ground leasehold payments or rents (if any), hazard or property insurance
covering the Property, flood insurance (if any), and any required Mortgage Insurance, or a Loss Reserve as
described in Section 10 in the place of Mortgage Insurance. Bach Periodic Payment will include an amount
to be applied toward payment of the following ftems which are called "Escrow Items:"

(1) The taxes, assessments, water charges, sewer rents and other similar charges, om the Property which
under Applicable Law may be superior to this Security Instrument as a Lieo on the Property, Any claim,
demand or charge that is made against property because an obligation has not been fulfilled is known as a
"Llen;*

(2) The leasehold payments or ground resis on the Property {if any);

(3) The premium for any and all insurance required by Lender under Section 5 of this Security Instrument;

(4) The premium for Mortgage Insurance (if any);

(5) The amount I may be required to pay Lender under Section 10 of thls Security Instrument instead of the
payment of the premlum for Mortgage Insurance (if any); and

(8) If required by Lender, the ameunt for any Community Association Dues, Fees, and Assessments.

After signing the Note, or at any thme during its term, Lender may include these amounts as Escrow
Items. The monthly payment I will make for Escrow Items will be based on Lender's estimate of the
annual amount required.

I will pay all of these amounts io Lender unless Lender tells me, in writing, that I do not have to do
so, or unless Applicable Law requires otherwise. | wifl make these payments on the same day thal my
Periodic Payments of principal and interest are due under the Note.

The amounts that 1 pay to Lender for Escrow Items under this Section 3 will be called "Escrow
Funds,” { will pay Lender the Escrow Funds for Escrow Items unless Lender walves my obilgation to pay
ihe Esctow Funds for any or all Escrow Items. Lender may waive my obligation to pay to Lender Escrow
Funds fer any or all Escrow Items at any ime, Any such waiver must be in writing. In the event of such
watver, } will pay direcly, when and where payable, the amounts due for any Escrow Items for which
payment of Escrow Funds has been walved by Lender and, If Lender requires, will prompuly send to
Lender receipts showing such payment within such time perlod as Lender may require. My obligation to
make such payments and to provide recelpts will be considered to be e promise and agreement contained in
this Security Instrument, as the phrase “promises and agreements” {s used in Section 9 of this Security
Instrument. Hf I am obligated to pay Escrow Hents directly, pursuant to a waiver, and | fail to pay the
amount due for an Escrow Item, Lender may pay that arnount and I will then be obligated under Section 9
of this Security Instrument to repay to Lender, Lender may revoke the waiver as to any or all Escrow llems
at any dme by a notice given In accordance with Section 15 of this Security Instrument and, upon the

revocation, I will pay to Lender all Escrow Funds, and in amounts, that ape then required under this
ees

won LA Hes

Segue 5 (NT) (9098).03 Page 5 of 17 Form 3033 1/01
CfMortgage 06/17/2006 V1

EXHIBIT.Z

 
 

 

I promise to promptly send to Lender any notlces that I receive of Escrow Hem amounts to be pad.
Lender will estlmate from me to time the amount of Escrow Funds | will have to pay by using existing
assessments and bills and reasonable estimates of the amount I will have to pay for Escrow Items in the
future, unless Applicable Law requires Lender to use another method for determining the atnount ] am to

pay.

Lender may, at any time, collect and hold Escrow Funds in an amount sufficient to permit Lender to
apply the Escrow Funds al the ime specifled under RESPA. Applicable Law puts limits on the total
amount of Escrow Funds Lender can at any thme collect and hold. This total amount cannot be more than
the maximum amount 2.lender could require under RESPA. If there is another Applicable Law that
imposes a lower limit on the total amount of Escrow Funds Lender can collect and hold, Lender wil) be
ibnited to the lower amount.

(b) Lender's Obligations.

Lender will keep the Escrow Funds in a savings or banking insiitulion which has {ts deposits Insured
by a federal agency, instrumentality, ar entity, or In eny Federal Home Loan Bank. Hf Lender is such a
savings or banking institution, Lender may hold the Escrow Funds, Lender will use the Escrow Funds to
pay the Escrow Items no later than the time allowed under RESPA or other Applicable Law, Lender will
give tg me, without charge, an annual accounting of the Escrow Funds. Thel accounting will show all
additions to and deductions from the Escrow Funds and the reason for each deduction.

Lender may not charge me for holding or keeping the Escrow Funds, for using the Escrow Funds to
pay Escrow Items, for making a yearly analysts of my payment of Escrow Funds or for receiving, or for
verifying and totaling assessments and bilis, However, Lender may charge me for these services If Lender
pays me interest on the Escrow Funds and if Applicable Lew permits Lender to make such 2 charge.
Lender will not be required to pay me any interest or earnings on the Escrow Funds unless either (i)
Lender and { agree in writing that Lender will pay interest on the Escrow Funds, or (2) Applicable Law
requires Lender to pey interest on the Escrow Funds.

(c) Adjustments io the Escrow Funds.

Under Applicable Law, there fs a limit on the amount of Escrow Funds Lender may hold, If the
amount of Eserow Funds held by Lender exceeds this limit, then there will be an excess amount and
RESPA requires Lender (o account to me in a speclal manner for de excess amount of Escrow Funds,

If, af any time, Lender has not recetved enough Escrow Funds to make the payments of Escrow Items
when the payments are due, Lender may tell me in writing that an additional amount is necessary. 1 will
pay to Lender whatever additlonal amount is necessary to pay the Escrow Items when the payments are
due, but the number of payments will not be more than 12,

When I Rave pald all of the Sums Secured, Lender will promptly refund to me any Escrow Funds that
are (hen being held by Lender.

4. Borrower's Obligation to Pay Charges, Agsegaments and Claims. I will pay all iaxes,
assessments, water charges, sewer rents and other similar charges, and any other charges and fines (hat
may be {mposed on the Property and that may be superior to this Security Instrument, 1 will also make
ground rents or payments due under my lease iF J am a tenant on the Property and Community Association
Dues, Fees, and Assessments (if any} due on the Properiy. If these Items are Escrow Items, | will do this
by making the payments as described in Section 3 of this Securtty Instrument. In this Security Instrument,
the word "Person" means any individual, organization, governmental authority or other party.

I will promptly pay or satisfy all Liens against the Property that may be superior to this Security
Instrument. However, this Security Instrument does not require me (o satisfy a supertor Lien if: (a) | agree,
in writing, to pay the obligation which gave rise to the superior Lien and Lender approves the way in
which I agree to pay that obligation, but only so tong as 1 am performing such agreement; (b) in good
falth, 1 argue or defend against the superior Lien in a lawsult so that in Lender's opinion, during the
lawsuit, the supertor Lien may not be enforced, but only untit the lawsutt eqds; or (c) I secure from the
holder of that other Lien an agreement, approved In writing by Lender, Aha( the Lien of this Security

as
Form 3033 1/04
CilMarigage 06/17/2008 V1

   
 

Br ne {HY} ¢0005).03 Page @ of 17

 

 
 

 

Instrument Is supertor to the Lien held by that Person. If Lender determines that any part of the Property Is
subject to a superior Lien, Lender may give Borrower a notice Identifying the superior Lien, Within 10
days of the date on which the notice is glven, Borrower shall pay or satisfy the superior Lien or take one or
more of the actlons mentioned In this Section 4,

Lender also may require me to pay a one-time charge for an independent real estate (ax reporting
service used by Lender in connection with the Loan, unless Applicable Law does not permit Lender to
make such a charge.

§. Borrower's Obligation to Maintein Hazerd Insurence or Property Insurance. | will obtain
hazard or property insurance to cover all buildings and other Improvements that now are, or in the future
will be, lecated on the Property, The insurance will cover loss or damage caused by Mire, hazards normally
covered by “Extended Coverage” hazard Insurance policies, and any other hazards for which Lender
requires coverage, Including, but not Hmited to earthquakes and floods. The insurance will be in the
amounts (including, but not Limited to, deductible levels) and for the periods of time required by Lender.
What Lender requires under the last sentence can change during the term of the Loan. I may choose the
insurance company, but my cholce is subject to Lender's right to disapprove. Lender may not disapprove
my choice unless the disapproval Is reasonable. Lender may require me to pay either (a) » one-time charge
for flood zone determination, certification and tracking services, or (b) a one-Uime charge for flood zone
determination and certification services and subsequent charges each time remappings or similar changes
occur which reasonably might affect the flood zone determination or certification. If I disagree with the
flood zone determination, ] may request tbe Federal Emergency Management Agency to review the flood
zone determination and I promise to pay any fees charged by the Federal Emergency Management Agency
for its review.

if | fall to maintain any of the insurance coverages described above, Lender may obtain Insurance
coverage, at Lender's option and my expense, Lender ts under no obligation to purchase any particular
type or amount of coverage. Therefore, such coverage will cover Lender, but might or might not protect
me, my equity In the Property, or the contents of the Property, agains! any risk, hazard or Habillty and
might provide greater or lesser coverage than was previously {n effect. 1 acknowledge that the cost of the
insurance coverage so obtained might significantly exceed the cost of Insurance that I could have obtained.
Any amounts disbursed by Lender under this Section 5 will become my additional debt secured by this
Security Instrument, These amounts will bear interest at the interest rate set forth In the Nate from the date
of disbursement and will be payable with such interesl, upon notice from Lender to me requesting
payment.

All of the insurance pollcies and renewals of those policles will include what [s known as a "Standard
Mortgage Clause" to protect Lender and will name Lender as morigagee and/or as an additional Ipss payee,
The form of all policies and renewals will be acceptable to Lender. Lender will have the right to hold the
policies and renewal certificates. If Lender requires, I will promptly give Lender all receipts of paid
premiums and renewal notices that I receive.

If t obtain any form of insurance coverage, not otherwise required by Lender, for damage to, or
destruction of, the Property, such policy will Include a Standard Mortgage Clause and will name Lender as
mortgagee and/or as an additional oss payee.

IF there fs a loss or damage fo the Property, | will promptly nutlfy the insurance company and Lender.
If 1 do not prompily prove to the insurance company that the loss or damage occurred, then Lender may da
80.

The amount pald by the insurance company for loss or damage to the Property is called “Insurance
Proceeds," Unless Lender and I otherwise agree in writing, any Insurance Proceeds, whether or not the
undertying Insurance was required by Lender, wilt be used to repair or to restore the damaged Property
unless: (a) It is not economically feasible to make the repairs or restoration; (b) the use of the Insurance
Proceeds for thal purpose would lessen the protection given to Lender by Securlty Instrument; or (c)

Alo s
iets
Page 7 of 17 Form 3033 1/041

CilMorigage 08/17/2006 V1

EXHIBITWUZ

 
 

 

Lender and | have agreed in writing not to use ihe Insurance Proceeds for that purpose. During the perlod
that any repairs or restorations are being made, Lender may hold any Insurance Proceeds until it has had an
opportunity to inspect the Property to verify that the repalr work has been completed to Lender's
satisfaction, However, this inspection will be done promptly. Lender may make payments lor the repalrs
and restorations in a single payment or in a series of propress payments as the work is completed. Unless
Lender and I apree otherwise Ln writing or unless Applicable Law requires otherwise, Lender Is not
required to pay me any interest or earnings on the Insurance Proceeds, | will pay for any public adjusters
or other third parties that J hire, and their fees will not be paid out of the Insurance Proceeds. If the repalr
or restoration Is not econonileally feasthle or if tt would Jessen Lender's protection under this Security
Instrument, then the Insurance Proceeds will be used te reduce ihe amount that ¥ owe to Lender under this
Security Instrument. Such Insurance Proceeds will be applied in the order provided for in Sectlon 2. If any
of the Insurance Proceeds remain after the amount thal [ owe te Lender has been paid in full, the remaining
Insurance Proceeds will be paid to me.

Hf I abandon the Property, Lender may file, aegotlate and settle any available Insurance claim and
related matters. If I do nof answer, within 30 days, a notice from Lender stating that the Insurance
company has offered to settle a claim, Lender may negollate and settle the claim. The 30-day period will
begin when the notice {s given. In efther event, or if Lender acquires the Property under Section 22 of this
Security Instrument or otherwise, I give Lender my rights to any Insurance Proceeds In an amount not
greater than the amounts unpaid under the Note and this Security Instrument. 1 also give Lender any other
of my rights (other than the right to any refund of unearned premiums that 1 paid) under all fasurance
polictes covering the Property, if the rights are applicable to the coverage of the Property. Lender may use
ihe Insurance Proceeds elther to repalr or restore the Property or to pay amounts unpaid under the Nole or
this Security Instrument, whether or not then duc.

6. Borrower's Obligations to Occupy The Property. 1 will occupy the Property and use the
Property as my princtpal residence within 60 days after I sign this Security Instrument. I will continue to
occupy the Property and to use the Property as my principal residence for at least one year. The one-year
period will begin when J first occupy the Property. However, I will not have to occupy the Property and
use the Property as my principal residence within the time frames set forth above if Lender agrees in
writing that I do not have to do so. Lender may not refuse te agree unless the refusal Is reasonable. 1 also
will not have to occupy the Property and use the Property as my principal residence within the time frames
set forth abave If extenuating circumstances exist which are beyond my contral.

7. Borrower's Obligations to Maintain And Protect The Property And to Fulfill Any Lease
Obligations.

{a} Maintenance and Protection of the Property.

I will not destroy, damage or harm the Property, and ] wili not allow the Property to deterlorate.
Whether or not I am residing in the Property, I will keep the Property in good repair so that it will not
deteriorate or decrease in value due to its condition, Unless Mis determined under Section 5 of tis
Security Instrument that repair is not economically feasible, 1 will promptly repair the Property If damaged
to avald further deterioration or damage. If Inswrance or Condemnation (as defined in the definition of
Miscellaneous Proceeds) proceeds are pald because of loss or damage to, or Condemnation of, the
Property, I will repair or restore the Property only if Lender has released those proceeds for such purposes.
Lender may pay for the repairs and restoration out of proceeds In a single payment or in a serles of
progress payments as the work is completed, If the Insurance or Condemnation proceeds are not sufficient
io repair or restare the Property, I promise to pay fer the completion of such repair or restorallan.

{b) Lender's Inspection of Property.

Lender, and others authorized by Lender, may enter on and inspect the Property. They will do so ina
reasonable manner and af reasonable times, If it has a reasonable purpose, Lender may Inspect the inside of
the home or other Lmprovements on ihe Property. Before or af the te an cilon is made, Lender will

{ye me police stating a reasonable purpose for such interlor. Inspection. An
J...

  

Page 8 of 19 Form 3033 1/01
ClUMorgage 05/17/2008 V1

EXHIBITAZ

 
 

 

8. Borrower's Loan Application. If, during the application process for the Loan, I, or any Person or
entity acting at my direction or with my knowledge or consent, made false, misleading, or inaccurate
statements to Lender about information important to Lender in determining my eligiblilty for the Loan (or
did nat provide Lender with such information); Lender will treat my actlons as a default under this
Security Instrument. False, misleading, or inaccurate statements about information important to Lender
would Include a misrepresentation of my intention to occupy the Property as a principal residence. This Is
just one example of a false, misleading, or Inaccurate statement of important information.

>, Lender's Right to Protect Its Rights in The Property. If: (a) I do not keep my promises and
agreements made in this Security Instrument; (b) someone, including me, begins a legal proceeding that
may significantly affect Lender's interest in the Property-or rights ander this Security Instrument (such as a
legat proceeding in bankruptcy, in probate, for Condemmnatlen or Forfeiture (as defined in Section 11),
proceedings which could give a Person rights which could equal or exceed Lender's Interest in the Property
or under this Security Instrument, proceedings for enforcement of a Lien which may become superior to
this Security Instrument, or fo enforce laws or regulations); or {ec} 1 have abandoned the Property, then
Lender may do and pay for whatever is reasonable or appropriate to protect Lender's interest in the
Property and Lender's rights under this Security Instrument, -

Lender's actions may Include, but are aot limited to: (2) protecting and/or assessing the value of the
Property; (b) securing and/or repairing the Property; (c) paying sums to eliminate any Lien agalnst the
Property that may be equal or superior to this Security Instrument; {d) appearing in court; and (e} paying
reasonable attorneys’ fees to protect its Interest In the Property and/or rights under this Security
Instrument, including its secured: position in a bankruptcy proceeding. Lender can also enter the Property
to make repairs, change Jocks, replace or board up doors and windows, drain water from pipes, eliminate
building or other code violations or dangerous conditions, have utilities turned on or off, and take any
other acilon to secure the Property. Although Lender may take actloni under this Section 9, Lender does not
have to do so and js under no duty to do so, | agree that Lender will not be llable for not taking any or all
actions under this Sectlon 9.

I will pay to Lender any amounts, with interest, which Lender spends under this Secllon 9. 7 will pay
those amounts to Lender when Lender sends me a notice requesting that 1 do so. I will pay Interest on
those amounts at the Interest rate set forth in the Note, Interest on each amount will begin on the date that
the amount is spent by Lender. This Security Instrument wil! protect Lender in case 1 do not keep this
promise to pay those amounts with interest.

If I do not own, but am a tenant on the Property, [ will fulfill all my obligations under my lease. I
also agree that, if { acquire the full tile (sometimes called "Fee Title") to the Property, my lease Interest
and the Fee Tite will not merge unless Lender agrees to the merger In writing.

10. Mortgage Insurance, If Lender required Mortgage Insurance as a condition of making the Loan,
I will pay the premiums for the Morigage Insurance, If, for any reason, the Mortgage Insurance coverage
ceases (9 be available from the mortgage insurer that previously provided such insurance and Lender
required me to make separate payments toward the premiums for Mortgage Insurance, I will pay the
premiums for substantially equivalent Mortgage Insurance coverage from an alternate mortgage insurer.
However, the cost of this Mortgage Insurance coverage wlll be substantially equivalent to the cost to me of
the previous Mortgage Insurance coverage, and the alternate mortgage insurer will be selected by Lender.

If substantially equivalent Mortgage Insurance coverage 1s not avallable,. Lender will establish a
nonrefundable "Loss Reserve" as a substitute for the Morigage Insurance coverage. I will continue to pay
io Lender each month an amount equal to one-twelfth of the yearly Morigage Insurance premlum (as of the
time the coverage lapsed or ceased to be In effect), Lender will retain these payments, and will use these
payments to pay for losses that the Mortgage Insurance would have covered. The Loss Reserve is
non-refundable even if the Loan Js ultimately pald In full and Lender Is not required to pay me any Interest
on the Loss Reserve. Lender can no longer require Loss Reserve paymenty/l: (a) Mortgage Insurance

Pegs & of 17

Form 3033 1/04
CiluMorigage 06/17/2006 V1

  
 

EXHIBIT 2

 
 

 

coverage again becomes avallable through an insurer selected by Lender; (b) such Mortgage Insurance is

oblained; {c) Lender requires separately designated payments toward the premiums for Mortgage

— and (d) the Morigage Insurance coverage is in the amount and for ihe period of time required by
ender,

If Lender required Mortgage Insurance as 4 condition of making the Loan and Borrower was required
to make separate payments loward the premiums for Morigage Insurance, E will pay the Morigage
Insurance premiums, of the Loss Reserve payments, until the requirement for Mortgage Insurance ends
according to any written agreement between Lender and me providing for such termination or untll
termination of Mortgage Insurance is required by Applicable Law. Lender may require me to pay the
premlums, or he Loss Reserve payments, Inthe manner described In Section 3-of this Security Instrument.
Nothing in this Section 10 will affect iny obiipatlon to pay Interest at the rate provided in the Note.

A Mortgage Insurance policy pays-Lender (or any entity that purchases the Nate) for certaimiosses It
may incur if Borrower does. no! repay the Loan es agreed. Borrower {s tol a party: te the, Mortgage.
Insurance policy. ,

Mortgage Insorers assess their total risk on all Mortgage Insurance fram time to ime. Mortgage
insurers may enter into agreements with other partes to share or change their isk, or to reduce losses.
These sgreenients are hased'ov- terms and cottditions thal are satisfactory to the morigage insurer and the
other party (or parties) to these agreements. These agreements may require the morigage insurer to make
payments using arly source of funds-that the morigape insurer may have available (which may include
Mortgage. Insurance premiums).

‘As a result of these agreements, Lender, any owner of the Note, another Insurer, any relasurer, or
any other entlty may recelvé: (directly or Indirectly) amounts that come from a portion of Borrower's
payments for Mortgage Insurance, in exchange fur sharing or changing the mortgage Insurer's tisk, or
reducing. losses, If these agreements provide that as affiliate of Lender takes a share of the Insurer's risk in
exchange for a share of the premiums paid to the insurer, the arrangement ts often termed “captive
reinsurance," It also should be understood that: (a) any of these agreements will not affect the amounts that
Borrower has agreed to pay for Mortgage Insurance, or any other terms af the Loan, These agreements will
not increase the amount Borrower will owe far Morigage Insurance, and they will not entile Borrower to
any refund; and (b) any of these agreements will not affect the rights: Borrower fias - If any - regarding the
Mortgage Insurance under the Homeowners Protection Act of 1998 or aay other law. These rights. may
Include the right (a) to recelve certain disclusures, (b) to request and obtain cancellation of the Mortgage
Insurance, (c) to have the Mortgage Insurance terminafad automatically, and/or (d) to recelve a ‘refund of
any Mortgage Insurance premiums thal were not earned al the Ume of such cancellation of termination,

11. Agreements About Miscellaneous Proceeds; Forfeiture, All Miscellaneous Proceeds are
assigned to and will be paid to Lender.

If the Property 1s damaged, such Miscellaneous Proceeds will be applied (o restoration of repair of the
Property, if (a) the restoration or repair is economically feasthle, and (b) Lender's security given in this
Security Instrument is not lessened. During such repair and restoration period, Lender will have the right
te hold such Miscellaneous Proceeds until Lender has had an opportunity to Inspect the Property to verify
that the work has been completed to Lender's satisfaction. However, the inspectlan will be undertaken
promptly. Lender may pay for the repairs and restoration in a stage disbursement or in a series of progress
payments as the work is completed. Unless Lender and J agree otherwise in writing or unless Applicable
Law requires interest to be paid on such Miscellaneous Proceeds, Lender will not be required to pay
Borrower any interest or earnings an the Miscellaneous Proceeds. If the restorallon or repair is not
economically feasible or Lender's security given in this Security Instrument would be lessened, the
Miscellaneous Proceeds will be applied to the Sums Secured, whether or not then due, The excess, If any,
will be paid to me. Such Miscellaneous Proceeds will be applied in the order provided for in Section 2.

In the event of a total taking, destruction, of loss in value of the Property, the Miscellaneous
Proceeds will be applied to the Sums Secured, whether or not then due, The excess, if any, will be paid to
me.

In the event of a partial taking, desiractioa, or loss In value of the Property in which the falr market
value of the Property immediately before the partial taking. destructlon, or/ljss In value ts equal (0 or
sconter (han the-amaunt of the Sums Secured Immediately before ihe partial faljng, destruction, or loss in

init, | (7 Th9 0s

Fonn 3033 1/01
CliMortgage 96/17/2006 V1

  
  
   

  

Poge 10 of 17

EXHIBIT.Z

 
 

 

value, the Sums Secured will be reduced by the amounl of the Miscellaneous Proceeds mulilplied by ihe
following fractlon: (a) the totel amount of the Sums Secured immediately before the partial taking,
destruction, or loss in value divided by {b) the fair market value of the Property immediately before the
partial taking, destruction, or loss.tn value..Any balance-shall be pald ie me.

In the event of 2 partlul taking, destruction, or Inss in value of lie Property in which the fair market
value of the Property Inimediately before the partial taking, destroctton, or loss In value Is less than the
amoutit of ihe Sums Secured ‘immediately before ibe partis! taking, destruction, or foss In value, the
Miscellaneous Proceeds will be applied to the Sums Secured whether or-not the-sums are then due.

If 1 abandon the Property, or if, after Lender sends me notice that the Opposing Party (as defined in
ihe next sentence) offered io make an award to settle a claim for damages, ! fail to respond to Lender
within 30 days after the dale Lender gives notice, Lender !s authorized 10 collect and apply the
Miscellaneous Proceeds either to restoratlon or repair ofthe Property or to the Sums Secured, whether or
not then due. 1 Gepesing na pieans the third party‘thal owes me Miscellaneous Proceeds or the party
agalast whont } have aright of action In-regard to. Miscellaneous Proceeds.

Iwill be in default under this Security Instrument [f any civil or criminal actlon or proceeding that
Lender determines. could result In # court rullng.(@) that would require Forfeiture of the Property, or {b)
that cenild darnage Lender's interest In the Property or rights under this Security Instrument. "Forfefture" is
a court actlon 10 require the Property, or any part ‘of the: roperty. to be given up. ] may correct the default
hy obfaining a court ruling that dismisyes the’-court action, if Lender determines that thls court nuling
prevents Forfeltare of the Property and also prevents: any damage lo Lender's Inierest in the Property or
rights ander this Security Instrument. If T correct the default, I will have the right to have enforcement of
this Security Instrument discontiaued, as provided:tn Section 19 of this Security Instrument, even if Lender
has required Immediate Payment in Full (as defined dn Sectlon 22}. The proceeds of any award or clalm for
damages thal are attributable to the damage or reductlon of Lender's interest in the Property are assigned,
and will be pald, to Lender,

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property will be applied
in the order provided for in Section 2.

12. Continuation of Borrower's Obligations And of Lender's Rights.

(a) Borrower's Obligations.

Lender may allow me, or 2 Person who takes over my rights and obligations, to delay or to change
the amount of the Periodic Payments. Even if Lender does this, however, I will still be fully obligated
under the Note and under thls Securlty instrument unless Lender agrees lo release me, in writing, from my
oblipations..

Lender may allow those delays or changes for me or a Person whi takes over my rights ‘and
obligations, even If Lendér is requested not to de 'so, Even lf Lender ts requested fo do.so, Lender will not
be required to (1) bring a: Jawsull against me or such a Persom for-not fulfilling obligations under the Note
or under this Security Instrument, or (2) refuse to extend (ime for paymen! or otherwise modify
amortizatlon of the Sums Secured,

(b} Lender's Rights,

Even if Lender does: not, exeretse or enforce any right of Lender under this Security Instrument or
under Applicable Law, Lender will still have all of those rights and may exercise and enforce them by the
future. Even If (1) Lender obtains insurance, pays faxes, or pays other claims, charges or Liens against the
Property; (2) Lender accepts payments Irom third Persons; or (3) Leader accepts payments-in amounts less
than the amount then due, Lender will have ihe right under Section 22 below to demand. that 1 make
Immediate Payment in Fuil of any amounts remalning due and payable to Lender under the Note and under
this Security Instrument.

13, Obligations of Borrower And of Persons Taking Over Borrower's Rights or Obligations. If
more than one Person signs thls Security Instrument as Borrower, each of us ts fully obliguted to keep of!
of Borrower's promises and obligations conlained in this Security Instrument. Lender may enforce
Lender's rights toder this Security Instrument agelnst eich of us individually or agalnst all of us together.
This means thai ary one of us may be required to pay all of the Suns Secured. However, if one of usdoes
not sign the Note: {a) that Person iy signing this Security Instrument only to give that Person's rights in (he
Property to Lender under the ierms of this Security Instrument) (b) that Persay Is not personally obligated
io pay the Sums Secured; and (¢) that Person agrees that Lendér may agreeAyith the other Borrowers to

Grubtha
Page 11 of 17 Fonn 3033 1/04

CitiMarigage 96/17/2006 Vi

EXHIBITZ

 
 

 

delay enforcing any of Lender's niehts. io modify, of make any accommodations with regard to the terms
of this Security Instrument or the Note without that Person's consent,

Subject id the provisions of Sectlon 18 of this Securlty Instrument, any Person who takes over my
rights or obligations under this Security Instrament:in writing, and is approved by Lender in writing, will
have.all.of my riphis and will be obligated to keep all of my promises and agreaments made in this Security
Instrument, Borrower wil) not be released from Borrower's obligations: and HabiHiles tider this Security
Instrument unless Leader agrees to such release !n writing, Any Person who takes over Lender's rights or
obligations under this Security Instrument will have all of Lender's rights and will be obligated to keep all
of Lender's promises and agreements made In this Security Instrument except as provided under Sectlon
20.

14, Loan Charges, Lender may charge me fees for services performed In connection with my default,
for the purpose of protecting Lender's interest In the Property:and rights under this Security Instrument,
including, but not-limited to, attorneys’ fees, property Inspection and Vahiatlon fees. With fepard to other
fees, the fact that this Security Instrurnent does not expressly indicate thal Lender may charge a certain fee
docs not mean that Lender cannot charge that fee.-Lender-may nol charge fees thal are prohibited by this.
Security Instrument or by Applicable Law.

If the Loan is subject.to Applicable Law which sets maximum loan charges, and that Applicable Law
§s finally interpreted so. that the interest or other Jou charges collected or to be collected in connection
with the Loan exceed pernalited limlts: (a) any such toan charge will be reduced by the amount necessary to
reduce the charge to: tie permitted lmitt; and (6) any sums already collected from me which exceeded
permitted limits wilt be refunded to me, Lender may choose to make this refund reducing the principal
owed under the Note or by making # direct payment to Borrower. If a refund reduces principal, the
reduction will be treated as a partlal prepayment without any prepayment charge (even If a prepayment
charge is provided for under the Note). If } accept such a refund thal 1s paid directly to me, 1 will waive
any right to bring # lawsuit agalnst Lender because of the overcharge.

15. Notlees Required under this Security Instrument. All notices given by me or Lender in
conneciion with this Security instrument will be in writing, Any notice to me in connectlon with this
Security Instrument is constdered given to me when galled by first class mail or when actually delivered to
my notice address if sent by other meas. Notice to any ue: Borrower will be noice to all. Barrowers:
unless Applicable Law expressly requires otherwise, The notice address Is the address of the Property
‘antess I give. notice to Lender of a. different address. | will promptly notify Lender of my change of
address. If Lender. spectfies a procedure fer reporting my change of address, then 1 ‘will only report a
change of address through thal specified procedure. There. may be only one designated notice a ander
this Securlty Instrument ai any onetime, Any notice to Lender will be given by delivering it or by mailing
it by first class mail to Lender's address stated on the first page of this Security Instrument unless Lender
has piven me notice of another address. Any notice in connection with this Security Instrument is given to
Lender when {t Is actually recélved by Lender, Hvany notice required by this Security Instrument ts also
required under Applicable Law, the Applicable Law requirement will satisfy ihe corresponding
requirement under this Securify [nstrument.

16. Law That Governs this Security Instrument; Word Usage. This Security Instrument is
governed by federal law and the law of New York State. All rights and obligations contained In this
Security Instrument are. subject to. any. requirements and imitations of Applicable Law. Applicable Law
might allow the partles to agree by contract or i might be silent, bui such sllence does not mean thal
Lenier and 1 cannot apree by contract. If any term of this Security Instrument or of the Note conflicts with
Applicable Law, the conflict will not affect other provisions of this Security Instrument or the Note which
can operate, ur be given effect, wilhout the conflicting provision. This means that the Security Instrument
or the Note will remain as Ef the conflicting provision did not exlst.

As used in this Security Instrument: (a) words of the masculine gender mean and Include
corresponding words of the feminine and newer. genders; (b) wards in the singular mean and include. the
plural, and words In the plural mean and include the singular; and (c) the word “may” gives sole discretion
withoul any obligation {0 ta) any acilon. ;

17. Borrower's Copy. I will be given ane copy of the Note and of this Security Instrument,

18. Agreements about Lender's Rights If the Property Is Sold or Transferred. Lender may
require. Immediate Payment in Full of al! Sums Secured by this Security Jastrymnent if all or any part of the
Pranrety, or if ney righi In the Property, is sold or transferred without Len tlen permission.

os
Form 3033 1/04

CitlMorigage 06/17/2006 VI

   
 
 
 

  

Page 12 of 17

EXHIBITWZ

 
 

 

Mf Borrower is not a natural Person and a beneficial inlerest in Borrower is sold or transferred without
Lender's prior written permission, Lender also may require Immediate Payment in Full. However, this
option shall not be exercised by Lender If such exercise is prohibited by Applicable Law.

If Lender requires Immediate Payment-in Full under tis:Seetion 18, Lender will give.me a notice
which states this requirement, The notice will glve me at least-30 days to make the required payment. The
30-day period will be 6n the date the notice Is given. to mela the manner required by Section 15 of this
Security Instrument, If 1 do not meke the require payment during that period, Lender may scl. to enforce
its rights under this Security Instrument without giving me any further notice or demaud for paymeat.

19. Borrower's Right to Have Lender's Enforcement of this Security Instrument Discontinued,
Even if Lender fias required Immediate Payment in Pull, I may have the right to have enforcement of this
Security Instrument stopped. | will have this rightat any time before the earliest of: (a) five days before
sale of the Property under any power of'sale granted by this Security Instrument; {b) another period as
Applicable Law might speclfy for the termination of my right to have enforcement of the Loan stopped; or
(c) 3 judgment has heen entered enforeing this Security Instrument. In order to have this right, 1 will meet
the following conditions:

{a} I pay to Lender the full amount that then would be due under this Security Instrument and the

Note as if Immediate Payment in Full had never been. required: .

(b) 1 correct my failure to keep any of my other promises or agreements made in this Security

Instrument;

(c) I pay all of Lender's reasonable expenses in enforcing this Security Instrument Including, for
example, reasonable attorneys’ fees, property inspection and valuation fees, and other fees Incurred
for the purpose of protecting Lender's interest in the Property and rights under this Security

Instrament; and

(d) I do whatever Lender reasonably requires io assure that Lender's interest in the Property and

rights under this Security Instrument and my obligations under the Note and under this Security

Instrument continue uachanged,

Lender may require that I pay the sums and expenses mentloned in (a) through (d) in one or more of
the following forms, as selected by Lender: (a) cash; {b) money order; (c) certified check, bank check,
treasurer's check or cashler's check drawn upon an institution whose deposits are insured by a federal
agency, instrumentality or entity; or (d) Electronic Funds Transfer.

Tf 1 fulfill all of the conditions In this Section 19, then this Security Instrument will remaln in full
effect as If Immediate Payment In Full had never been required. However, | will not have the right to have
Lender's enforcement of this Securlty Jastrument discontinued if Lender has required Immediate Payment
in Full under Section 18 of this Security Instrument.

20, Note Holder's Right to Sell the Note or an Interest in the Note, Borrower's Right to Notice of
Change of Loan Servicer; Lender's and Borrower's Right to Notice of Grievance. The Note, or an
interest in the Note, together with this Security Instrument, may be sold one or more times. ] might nol
recelye any prior notice af these sales.

The entity that collecis the Perlodic Payments oad performs other morgape loan servicing obligallons
under the Note, this Securily Instrument, and Applicable Lav Is called the “Loan Servicer." There may be
a change of the Loan Servicer as a result of the sale of the Note. There also may be one or-more changes of
the Loan ‘Servicer unrelated oa sale of the Note. Applicnble Law requires that | begiven weitten notlee of
atty change of dic Loan Servicer. The notice will state dhe name and address of the new. Loan-Servicer, and
also tell me the address to which 1 should snake my payments, The notice also will conlsin any other
Information required by RESPA or Applicable Law, If the Note Is sold’aad thereafler the Loan is serviced
by a Loan. Servier ciher than the purchaser of the Note, the mortgage loan servicing obligations te me will
remain with the Loan Servicer or be transferved to a soccessor Loan Servicer and are not assumed by the
Note purchaser unless otherwise provided by the Note purchaser.

Neither I nor Lender miay commence, joln or be Joined to any court actlon (as elther an individual
parly or the member of a class) thal arises [rom the other party's actlons pursuant to ikts Securly
Instrument or that alleges that the other has sot fulfilled any of its obitgations under this Security
Instrument, unless the other is notified (in the manner required under Sectiun 15 of this Security
Instrument) of the unfulfliled obligation and given a reasonable time period iy take corrective actlon.
Applicable Law provides a time perlod which will elapse before certaln acifoh can be taken, that dme

7m as
Form 3033 1/01
CluMorigoge 06/17/2006 VI

 
  
  

Page 13 of 47

EXHIBIT 7

 
 

 

period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and
opportunity to cure given to me under Section 22 and the notice of te demand for payment In full given to
me under Sectlon 22 will be deemed (o satisfy the notice and opportunity to take corrective action
provisions of this Section 20. All rights under this paragraph are subject to Applicable Law.

21. Continuation of Borrower's Obligations to Meintain and Protect the Property. The Federal
laws and the Jaws of New York State that relate to health, safety or environmental protection are called
"Environmental Law." Environmental Law classifies. certain substances as toxic or hazardous, There are
other substances that are considered hazardous for purposes of this Sectlon 21. These substances are
gasoline, kerosene, piher flammable or toxic petroleum products, toxic pesticides and herbicides, volatile
solvenis, materials containing asbestos or formaldehyde, and radioactive materlals, The substances defined
as toxic or hazardous by Environmental Law and the substances considered hazardous for purposes of this
Section 21 are called "Hazardous Substances." “Environmental: Cieanup" includes any response action,
remedial action, or removal action, as defined In Environmental Law. An “Environmental Condition"
means a condition that can cause, contribute to, or otherwise trigger en Environmental Cleanup,

1 will not do anything affecting the Property that violates Environmental Law, and I will not allow -..
anyone else to do so. | will not cause or permit Hazardous Substances to be present on the Property. I will
nol use or slore Hazardous Substances on the Property. I also will not dispose of Hazardous Substances on
the Property, or release any Hazardous Substance on the Property, and [ will not allow anyone else to do
so. | also will not do, nor allow anyone else to do, anyihing affecting the Property that: {9) 1s in violation
of any Environmental Law; (b) creates an Environmental Condition; or (c) which, due to the presence,
use, or release of a Hazardous Substance, creates a condition that adversely affects the value of the
Property. The promises in this paragraph de not apply to the presence, use, or siorage on the Property of
small quantities of Hazardous Substances that are generally recognized as appropriate for normal residential
use ard malntenance of the Property (including, but not limited to, Hazardous Substances In consumer
products). I may use or store these small quantities on the Property, In addition, unless Environmental Law
requires removal or other ection, the buildings, the improvements and the fixtures on the Property are
permitted to contain asbestos and asbestos-conlaining materials if the asbestos and asbestos-contalning
materials are undisturbed and "now-frleble” (that is, nut eastly crumbled by hand pressure).

] will promptly give Lender written notice of: (a) any investigation, clam, demand, lawsult or other
action by any goveramental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Y have actual knowledge; (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge, release or threai of release of any
Hazardous Substance; and {c) any condition caused by the presence, use or release of 2 Hazardous
Substance which adversely affects the value of the Property. If | learn, or any governmental or regulatory
authority, or any private party, nolifles me that any removal or other remediation of any Hazardous
Substance affecting the Property Is necessary, I will promptly take all necessary remedial actions in
accordance with Environmental Law.

Nothing in thls Security Instrument creates an obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS

EL also promise and apree with Lender as follows:

22. Lender's Rights 1f Borrower Fails to Keep Promises and Agreements. Except as provided in
Section 18 of this Security Instrument, if all of the conditions stated in subsections (a), (b) and (c} of
this Section 22 are met, Lender may require that I pay immediately the entire amount then
remaining unpaid under the Note and under this Security Instrument, Lender may do this without
making any further demand for payment. This requirement is called "Immediate Payment in Full."

If Lender requires Immediate Payment in Full, Lender may bring s lawsuit to take away all of
my remeining rights in the Property und have the Property sold. At this sale Lender or another
Person may scquire the Property, This is known as “Foreclosure and Sale." In any lawsuit for
Foreclosure and Safe, Lender will have the right 10 collect all cosis and disbursements and additional
allowances pllowed by Applicable Law and will have the right to add all rgatenable attorneys’ fees to

sa yar
Page 1409 17 i

     

Form 3033 1/01
ChiMortgage 06/17/2006 VI

EXHIBIT 7

 
 

 

the amount I owe Lender, which fees shall become pert of the Sums Secured.

Lender may require Immediate Payment in Full under this Section 22 only if all of the following

conditions ere met:
(a) 1 fail to keep any promise or agreement made in this-Security Instrumemi or the Note, including,
but not limlted to, the promises to pay the Sums Secured when due, or if enother default occurs
under this Security Instrument;
(b) Lender sends to me, in the manner desorfbed in Section 15 of this Security Instrument, a notice
that states; ;
(1) The promise or agreement that 1 failed to keep or the default thet has occurred;
(2) The action that I must take to correct that default;
(3) A date by which J must correct the default. That date will be at Jeast 30 days from the
date on which the notice is given;
(4) That if 1 do not correct the default by the date stated in the notice, Lender may require
immediate Payment in Full, and Lender or another Person may acquire the Property by
means of Foreclosure and Sale;
(5) That if I mest the conditions stated in Section 19 of this Security Instrument, I will beve
the right to have Lender's enforcement of this Security Instrument stopped and to have the
Note end this Security Instrument remein fully effective as if Immediate Peyment in Full
had never been required; and
(6) That I have the right in any lawsuit for Foreclosure and Sale to argue that 1 did keep
my promises and agrecments under the Note and under this Security Instrument, and to
present eoy other defenses that 1 may have; and
(9) ] do nat correct the default stated in the notice from Lender by the date stated in that notice.

23, Lender's Obligation to Discharge this Security Instrument. When Lender has been paid all
amounts due under the Note end under this Security Instrument, Lender will discharge this Security
Instrument by delivering a certificate stating that this Security Instrument has been satisfied. I will pay all
costs of recording the discharge in the proper official records. I agree to pay a fee for the discharge of this
Security Instrument, if Lender so requires, Lender may require that ] pay such a fee, but only if the fee ts
pald to a third party for services rendered and the charging of the fee Js permitted by Applicable Law,

24. Agreements about New York Lien Law. I will recefve all amounts lent to me by Lender subject
to the trust fund provislons of Section 13 of the New York Lien Law. This means that I will: {a) hold all
amounts which I receive and which f have a right to recelve from Lender under the Note as a trust fund;
and {b) use those amounts to pay for “Cost of Improvement" (as defined In Sectlon 13 of the New York
Lien Law) before I use them for any other purpose. The fact that I am holding those amounts as a trust
fund means that for any bullding or other Improvement located on the Property 1 have a special
responsibility under the law to use the amount in the manner descrited {n this Section 24,

25. Borrower's Statement Regarding the Property [check box as applicable}.

This Security Instrument covers real property Improved, or to be Lmproved, by a one or two
family dwelling only.

(] This Security Instrument covers real property principally improved, or to be improved, by one
or more structures containing, In the aggregate, not more than six residential dwelling units with
each dwelling unit having lts own separate cooking facilitles.

_ This Security Enstrument does not cover real property improved as described above.

mes

Page 16 of 17 Form 3033 1/01
CluMorigape 06/17/2000 V1

EXHIBIT Z

 
 

|

BY SIGNING BELOW, I accept and agree.to the promises and agreements contalned in pages 1
through {7 of this Security Instrument and in any Rider signed by me and recorded with it.

Wlinesses:

 

 

 

 

 

 

 

Page 10 of 17 Form 3033 1/01
CiMortgage 06/17/2005 V1

EXHIRIT 7

 
 

 

STATE OF NEW YORK, New UcriC County ss:

On the Q\

seyt DOM

public in and for sald state, personally appeared

AGN before me, the undersigned, a notary

UME Santtago

Adu INQ

Omar Serrtigo

personally known to me or proved to me on the basls of satisfactory evidence to be the individual(s) whose
name(s) is/are subscribed to the within Instrument and acknowledged to me that he/she/they executed the
same in his/her/thelr capacity(les), and thai by his/her/their signature(s) on the Instrument, the

individual(s), or the person upon behalf of which the individual(s) acted, executed the instrument.

Tax Map Information:

Poge 17 oF 17

 
 
 

  

Cd

Nolary Public

yMOND
wnany ole, See os en York
jo, OTRAS Tens
comm ton Expired anu
Poo iS
Form 3033 1/01

 

CitlMorigage 06/17/2006 V1

EXHIBIT.7.

 
17-22226-rdd Doci Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document

Dy f AO

   

Fill in this information to identify your case and this filing:

 

 

Debtor 1 Adeline Olmer Santiago

First Name Middle Name Last Name
Debter 2
(Spouse, if fing) First Name Middle Name Last Name

SOUTHERN DISTRICT SF NEW YORK, WHITE PLAINS
United States Bankruptcy Court for the: DIVISION

 

Case number LE] Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

 

 

In each category, separately list and describe items, List an asset only once, If an asset fits In more than one category, Ist the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two marrled people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form, On the top of any additlonal pages, write your name and case number (If known).
Answer every question,

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Bo you own or have any legal or equitable interest In any residence, building, land, or similar property?

TI No. Go to Part 2.
I Yes. Where Is the property?

 

 

 

 

 

1.1 What is the property? Check all that apply
353 SI Holl Rd HB Single-family home Do not deduct secured claims or exemptions. Put
eepy Hollow Duplex or multi-unit buildin the amount of any secured clalms on Schedule D:

Street address, if available, or ather description Oo p a 7 Creditors Who Have Glaims Secured by Property.
oO Condominium or cooperative
OD Mancfactured or mobile home

. . Current value of the Current value of the
Briarcliff NY 10510-2138 O Lana entire property? portion you own?
$1,606,000.0

Cily Slate ZIP Code C1 investment property 0 $800,000.00
C Timeshare Describe the nature of your ownership interest
1 ihe: (such as fee simple, tenancy by the entireties, or

Who has an interest In the property? Check ona a life estate), if known.

C1 Debtor 4 only Tenancy by the Entirety
1 debtor 2 only

County C1 Debtor 1 and Debtor 2 only

oO Check if this is community property

Hf Aileast one of the debtors and another (see instructions)

Other information you wish to add about this Item, such as local
property identification number:

5,350 Sq. Ft. on 1.58 acres, with pool and 3 car garage

 

 

2. Add the dollar value of the portion you own for all of your entrles from Part 1, Including any entries for pages
you have attached for Part 1, Write that number here. =>

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, wheather they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

$800,000.00

 

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

HNo
O Yes

Official Form 106A/B Schedule A/B: Property page 1
Software Capyight (c) 1996-2017 CIN Group - www.cincompass.com

EXHIBIT 8
17-22226-rdd Docl1 Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document

Pg 16 of 49

Debtor1 Santiago, Adeline Olmer Case number (if known)

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
0 Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here. => $0.00

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following Items? . ‘ ; ; Current value of the
. cay ech portion you own?

Do nat deduct secured

claims or exemptions.

 

   

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

OO No
M Yes. Describe...

 

Home Furnishings, kitchen and dining equipment/items,
household goods $2,500.00

 

 

 

 

 

| Art and decorative pieces | $1,200.00

 

7, Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
OO Ne

Mi Yes. Describe...

 

| TVs, smart phones, entertainment center, computer | $750.00

 

8. Gollectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
collections, memorabilia, collectibles

Bno
0 Yes, Describe...

9. Equipment fer sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry teols; musical

instruments
MNo
O Yes. Describe...
10. Flrearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
HNo
C1 Yes. Describe...
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
DINo

W Yes. Describe...

 

[ Clothing, wearing apparel, shoes/boots and accessories $2,500.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

C1 No
I Yes. Describe...

 

[Diamond ring, bracelets, watches and broaches | $2,000.00

 

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (¢) 1996-2017 CIN Group - www.cln¢ompass.com

EXHIBIT 8
17-22226-1rdd Doc1 Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document

 

 

 

Pg 17 of 49
Debtor! Santiago, Adeline Olmer g Case number (if known)
13. Non-farm animals
Examples: Dogs, cats, birds, horses
ONo
Wi Yes. Describe...
| Cat and Dog unknown

 

 

14, Any cther personal and household items you did not already list, including any health aids you did not list
HINo

yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached for

 

 

 

 

 

Part 3. Write that number here $8,950.00
Describe Your Financial Assets
Do you own or have any legal or equitable interest In any of the following? =, Current value of the
ey portion you own?
Do not deduct secured

claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Ono

Wh YS. eccsscccersssveecsssecsssersevssnsnensersversvcessecensesensuesecasecsasensenersssansavecrsvestsuseeseet
Cash on hand $200,00

 

17. Deposits of money
Examoles: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.
ONo

a VOB cssecerrserneonnecns Institution name:

17.1. Checking Account Citibank $500.00

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo
DD VeS ie sseseesstsneee Institution or issuer name:

19. Non-publicly traded stock and interests in Incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

 

 

ONa
BH Yos. Give specific information about therm.....sssseen
Name of entity: % of cwnership:
International CoSourcing Group, a partnership
(Husband's operating business) 5.00 % $500.00
Adeline Olmer LLC (French-Secrets.cam) 100.00 % $1,000.00

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable Instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannct transfer to somaone by signing or delivering them.

Bitte
DO Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examales: Interests In IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

ONo

Wi Yes. List each account separately.
Official Form 106A/B Schedule A/B: Property page 3
Software Copy-ight (c) 1996-2017 CIN Group - www.cincompass.com

EXHIBIT 8
17-22226-rdd Doci Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document

 

; Pg 18 of 49
Debtor 1 Santlago, Adeline Olmer Case number (if known}
Type of account: Institution name:

IRA TD Bank $1,000.00

22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

HNeo
DYES. woes Institution name or individual:

23, Annuities (A contract for a periodic payment of money to you, either for life or for a number of years}
BNo

OO Yes... Issuer name and descripticn.

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1}, 529A(b), and 529/b}{1).

MNo
TD) YeSrecccccccee Institution name and description, Separately file the records of any interests.11 U.S.C. § 521{c):

25, Trusts, equitable or future interests in property (other than anything listed in Ilne 1), and rights or powers exerclsable for your benefit
Bo
0 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: |ntemet domain names, websites, proceeds from royalties and licensing agreements

BNno
OJ Yes. Give specific information about them...

27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

BNo
O Yes, Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.:

28, Tax refunds owed to you
H No
0 Yes. Give specific information about them, including whether ycu already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

MNo

QO Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security benefits;
unpaid loans you made to somecne else

HNo
O Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

HI No
C3 Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because samecne has
died,

HNo
Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2017 CIN Group - www.cincompass.com

EXHIBIT 8
17-22226-rdd Doc1 Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document
Pg 19 of 49

Debtor 1 Santiago, Adeline Olmer Case number {if known)

OO Yes. Give specific information...

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

B No

OO Yes, Describe each claim.........

34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights to set off claims
Hino
DC Yes. Describe each claim........

35. Any financial assets you did not already list
Hic
0 Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached for
Part 4. Write that number here $3,200,00

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
WB No, Goto Part.
11 Yes. Go to line 38.

ee Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
tf you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable Interest in any farm- or commercial flshIng-related property?
Hl Ne. Go to Part 7.
D1 Yes. Go to line 47.

Describe All Property You Own or Have an Interest In That You Did Not List Above

 

53, Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BNo

D Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that MUMBO@r Were ......-.0scecccrsreesseeresceniee $0.00

 

 

 

 

>2, List the Totals of Each Part of this Form

 

 

 

 

 

 

55, Part1: Total real estate, Ine 2 . $800,000.00

56. Part 2: Total vehicles, line 5 $0.00

57, Part 3: Total personal and household items, line 15 $8,950.00

58. Part 4: Total financial assets, line 36 $3,200.00

59. Part 5: Total business-related property, line 45 $0.00

60, Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62, Total personal property. Add lines 56 through 61... $12,150.00 Copy personal property total $12,150.00

63. Total of all property on Schedule A/B, Add line 55 + line 62 $812,150.00
Official Form 106A/B Schedule A‘B: Property page 5

Software Copyright (c) 1996-2017 CIN Group - werw.cincampass.com

EXHIBIT 8
17-22226-rdd Doci1 Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document

£
i

  
 
 

TMM MUL Kon te ea Loans Lg Peet

 

Debtor * Adeline Olmer Santiago

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing} First Kame Middle Name Last Name

 

SGUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
United States Bankruptcy Court for the: DIVISION

 

Case number
(if known) OO Check if this is an
amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 46

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information, Using the
property you listed on Schedule A/B: Property(Official Form 106A/B} as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2; Additional Page as necessary. On the top of any addilional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health alds, rights to receive certain benefits, and tax-exempt retirement
funds--may be unlimited In dollar amount. However, If you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

Identify the Property You Glaim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is fling with you.
QO Ycu are claiming state and federal nonbankruptey exemptions. 11 U.S.C. § 522(b)(3}
Mf You are claiming federal exemptions. 11 U.S.C. § 622(b)(2)

2, For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

        

 

 

 

 

Brief description of the property and line on Current value of tha‘ Amount of the exeniption you clalm Speclfic laws that allow exemption .
Schedule A/B that lists this property portion. you own Sita vabeie. agent eeeens rea
pees ae aa Semae Copy the value’ from Chack anly‘one box-for éach exemption. ;
— ner: —_— Soheduls AB : in se BE
11 USC § 522(d)(1)
800,000.00 1.00
353 Sleepy Hollow Rd $ 7 $
Briarcliff NY, 10510-2138 O 400% of fair market value, up to
Line from Sehedule AB 1,1 any applicable statutory limit
Home Furnishings, kitchen and $2,500.00 Hm $2,500.00 11 USC § 522(d)(3)
dining equipment/items, household :
goods CD 100% of fair market value, up to
Line fram Schedule A/B: 6.1 any applicable statutory limit
Art and decorative pleces $1,200.00 Hl $1,200.00 11 USC § 522(d)(3)

Line from Schedule A/B 6.2

 

C1 400% of fair market value, up to
any applicable statutory limit

 

 

 

 

TVs, smart phones, entertainment $750.00 @ $750.00 11 USG § 522{d)(3)}
center, computer
Line from Schedule A/B: 7.1 C1 400% of fair market value, up to

any applicable statutory limit
Clothing, wearing apparel, $2,500.00 mm $2,500.00 11 USC § 522(d)(3)
shoes/boots and accessories
Line from Schedule A/E 11.1 CT 100% of fair market value, up to

any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2017 GIN Group - www.cincompass.com

EXHIBIT 8
17-22226-rdd Doci1 Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document
Pg 21 of 49

Brief description of the property and line on Current value.ofthe
Schedule A/B that lists this property *; x, portion you own

 

     
 

Amount of the exemption you claim:

“Specific.laws that allow exemption
BPE hy Meoorifitiesingl THE ink 2 4

cons STE

 
    

 

we

  

 

© Copy the vatue'from

i

Check only one box for each exemption.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i * Schedule A/B. -:

aero ee bracelets, watches $2,000.00 oH $1 ,600,00 11 USC 5 §22(d)(4)
and broaches
Line from Schedule A/&: 12.1 DO 100% of fair market value, up ta

any applicable statutory limit
Diamond ae bracelets, watches $2,000.00 $400.00 17 USC § 522(d)(5)
and broaches
Line fram Sehedule AYE 12.1 O 100% of fair market value, up to

any applicable statutory limit
Lins from Schedule A/B: 16.

C1 100% of fair market value, up to

any applicable statutory limit
Citibank 174 $500.00 $500.00 11 USC § 522(d}(5)
Line from Schedule A/B 17.

O 100% of fair market value, up to

any applicable statutory limit
Intemational CoSourcing Group, a $500.00 $500.00 11 USC § 522(d)(5)
partnership
(Husband's operating business) C 400% of fair market value, up to
Line from Schedule A/& 19.1 any applicable statutory limit

rench-Secrets.com

Line from Sehedule A/B 19.2 DO 100% of fair market value, up to

any applicable statutory limit
TD Bank $1,000.00 ml $1,000.99 11 USC § $22(d)(12)

Line from Schedule A/B 21.1

 

L1  400% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

B No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
Cl sYes
Official Form 106¢ Schedule C: The Property You Claim as Exempt page 2 of 2

Softwara Copyright (c} 1996-2018 CIN Group - www.cincompass.com

EXHIBIT 8
17-22226-rdd Doci Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document

   

Fill in this information to identify your eee

 

 

Debtor 4 Adeline Olmer Santiago

First Name Middle Name Last Name
Debtor 2
(Spouse if, fling} “First Name Middle Name CastName

SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
United States Bankruptcy Court for the: DIVISION

Case number
(if known)

 

OO Check if this is an
amended filing

 

Official Form 106D

Schedule D: Creditors Who Have Clalms Secured by Property 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space Is
needed, copy the Additional Page, fill t out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).

1, Do any creditors have claims secured by your property?
(1 Ne. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

W Yes. Fill in all of the information below.

 

 

 

 

 

 

 

 

 

 

 

 

iene List All Secured Claims
2. List al! secured claims. If a creditor has more than one secured claim, list the creditor separately Column A Peta eae
for each claim. If more than ong creditor has a particular claim, list the other creditors In Part 2. As _ Amount of claim Value of collateral Unsecured
much as possible, list the claims In alphabetical order accarding to the creditor 's name, . De not deduct the that supports this partion
. value of collateral. claim any
[21 | Citimortgage, Inc. Describe the property that secures the claim: $2,106,000.00 $1,600,000.00 $500,000.00
Creditor's Name 353 Sleepy Hollow Rd, Briarcliff, NY
10510-2138
5,350 Sq. Ft, on 1,58 acres, with
pool and 3 car garage
As of the date you file, the claim is: Chack all that
PO Box 9438 pty .
Gaithersburg, MD 20898 D1 Contingent
Numoer, Street, City, State & Zip Cade oO Unllquidated
I Disputed
Who owes the debt? Check one. Nature of lien. Check all tha: apply.
D1 Debtor 4 only Olan agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
C1 Debtor 1 and Debtor 2 only Oo Statutory lien (such as tax fen, mechanic's [len)
WW atteast one of the debtors and another F Judgment lien from a tawsuit
OO Check if this claim relates to a Hi other {including a right to offset) Mortgage
community debt
Date debt was Incurred Last 4 digits of accountnumber §482
2,2 | JP Morgan Chase Describe the property that secures the claim: unknown $0.00 $0.00
Creditors Name
270 Park Ave As of the date you file, the clalm Is: Check all that
New York, NY apply.
10017-2014 CO] contingent
Number, Street, City, State & Zip Code Oo Unliquidated
a Disputed
Who owes the debt? Chack one. Nature of lien. Check all that apply.
BE bepter 1 only 1 An agreement you made (such as mortgage or secured
O Debtor 2 only car loan)
01 Debtor 1 and Debtor 2 only O Statutory lien (such as tax ien, mechanic's lien)
D1 Atleast one of the debtors and another = LZ) Judgment llen trom a lawsult
C1 Check if this claim relates to a I other (including a right to offset) Second Mortgage
community debt
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c) 1996-2017 CIN Group - www.cincompass.cam

EXHIBIT 8
17-22226-rdd Doci1 Filed 02/14/17 Entered 02/14/17 17:57:42 Main Document

 

 

 

 

Pg 23 of 49
Debtor1 Adeline Olmer Santiago Case number (f know)
First Name Middle Name Last Name
Date debt was Incurred Last 4 digits of account number
23 NYS Dept of Tax and
™_| Finance Describe the property that secures the claim: $1,934.00 $0.00 $1,934.00

 

 

 

Creditors Name

 

 

 

As of the date yau fille, the claim is: Chock all that

 

 

 

 

Bankruptcy Section apply.
Albany, NY 12205 D1 Contingent
“Nurraer Street, City, State & ZipCode = 1) Unliquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply,
BB pebtor 1 only D An agreement you made ‘euch as mortgage or secured
O Debtor 2 cnly car loan)
CO debtor 1 end Debtor 2 only Oo Statutory llen (such as tax lien, mechanic's lien)
D Atleast 07e of the debtors and another «= Judgment lien from a lawsuit
OO Check if this claim relates to a 1 other (including a right to offset}
community debt
Date debt was Incurred Last 4 digits of account number 0049
Add the dollar value of your entries In Column A on this page. Write that number here: $2,101,934.00
a arn nat bage of your form, add the dollar value totals from all pages. $2,101,934,00

 

 

 

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be netifled about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying te collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons to be nofifled for any
debts in Part 1, do not fill out or submit this paga.

 

 

U Nana, Number, Street, City, State & Zip Cade On which line in Part 1 did you enter the creditor? 2.4
Adam J. Eitman Bailey PG
120 Broadway Fi 17 Last 4 digits of account number _8482
New York, NY 10271-1797

U Name, Number, Street, City, State & Zip Code On which line in Part 1 did you enter the creditor? _ 2.1
BSI Financial Services
7500 Old Georgetown Rd # 1350 Last 4 digits of account number _ 8482
Bethesda, MD 20814-6240

O Name. Number, Street, City, State & Zip Cade On which line in Part 1 did you enter the creditor? 2.1
Wilmington Savings Fund Society, FSB, DB
184 North South Street Last 4 digits of account number 8482

Wilmington, Ohio

 

Official Form 106D Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (s) 1996-2017 CIN Group - www.cincompass.com

EXHIBIT 8
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

 

 

Xx Case No. 17-22226-rdd
in Re:
Chapter 11
ADELINE OLMER SANTIAGO AKA ADELINE M. OLMER,
ORDER LIFTING THE
Debtor. AUTOMATIC STAY

Xx
Upon reading the filing the Notice of Motion dated October 26, 2018, the Affirmation of

 

Jenelle C, Amold, Esq., dated October 26, 2018, and the exhibits annexed thereto on behalf of
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for
Hilldale Trust (“Creditor”), by it’s attorneys Aldridge Pite, LLP, for an Order pursuant of 11 U.S.C.
362(d)(1) and (2) granting relief from the automatic stay to foreclose the mortgage it holds on the
property located at 353 Sleepy Hollow Road, Briarcliff Manor, New York 105 10-2138, and sufficient

cause appearing therefore; it is
ORDERED, that automatic stay is hereby modified pursuant to 11 U.S.C. 362 (d) (1) and (2)

to allow Creditor to foreclose the mortgage it holds on the Property, and it is further,
ORDERED, that the co-debtor stay under 11 U.S.C. 1301 is terminated:

ORDERED, that the 14 day stay imposed by FRBP 4001(a)(3) is hereby waived, and it is
further

ORDERED, that the Trustee shall retain any and all interest the Debtor's/Debtors’ estate may

have in any surplus monies from a foreclosure sale of the Real Property.

HHH
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

 

 

x Case No. 17-22226-rdd
In Re:
Chapter 11]
ADELINE OLMER SANTIAGO AKA ADELINE M. OLMER,
Debtor.
--- x
FRCP 55AFFIDAVIT

As attorney for creditor admitted to practice before this Court, I represent that upon

information and belief, the Debtor is not an infant, incompetent, or in the military.
Dated: October 29, 2018

‘s/ Jenelle C. Arnold
Jenelle C. Arnold, Esq.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

 

 

x Case No. 17-22226-rdd
In Re:
Chapter 11
ADELINE OLMER SANTIAGO AKA ADELINE M, OLMER,
Debtor. CERTIFICATE OF SERVICE
»4
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the Notice of Motion, Affidavit In
Support of Motion for Relief from Stay FRCP55 Affidavit, and a Proposed Order Lifting Stay
was mailed by U.S. Mail on October 29, 2018 to the parties listed below:

Adeline Olmer Santiago
3533 Sleepy Hollow Rd
Briarcliff, NY 10510-2138

J. Mark Santiago
333 Sleepy Hollow Rd
Briarcliff, NY 10510-2138

H. Bruce Bronson, Jr.
Bronson Law Offices, P.C.
480 Mamaroneck Avenue
Harrison, NY 10528-0023
ecf@bronsonlaw.net

Department of Justice

Southern District of New York (White Plains)
Office of the United States Trustee

U.S, Federal Office Building

201 Varick Street, Room 1006

New York, NY 10014

Largest Creditors:
Ciibankna

PO Box 769006
San Antonio, TX 78245-9006
ConEdison
Cooper Station
New York, NY 10276

Bliza Pertz
9 Hidden Green Ln
Larchmont, NY 10538-1117

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Lisa Martinez
2927 Scott Pl
Bronx, NY 10465-2315

Nancy Duddy
PO Box 1173
Monroe, NY 10949-8173

NYS Dept of Tax and Finance
Bankruptcy Section
Albany, NY 12205

Verizon
PO Box 4003
Acworth, GA 30101-9004

Respectfully submitted,

/s/ Jenelle C. Amold

By: JenelleC.Amold
4375 Jutland Drive, Suite 200
San Diego, CA 92177-0933
(858) 750-7600
